Exhibit 10.71



      

LEASE AGREEMENT
(BUILDING 9)
BETWEEN
NETWORK APPLIANCE, INC.
(“NAI”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
February 1, 2008
      



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1      Term; Lease Obligations Deferred
Until Completion of Initial Improvements; Termination Prior to Lease
Commencement     3  
 
  (A)   Scheduled Term; Deferral of Obligations     3  
 
  (B)   Option of BNPPLC to Terminate     3  
 
  (C)   Automatic Termination     3  
 
  (D)   Extension of the Term     3  
 
                2   Use and Condition of the Property     4  
 
  (A)   Use     4  
 
  (B)   Condition of the Property     5  
 
  (C)   Consideration for and Scope of Waiver     5  
 
                3   Rent     6  
 
  (A)   Base Rent Generally     6  
 
  (B)   Calculation of and Due Dates for Base Rent     6  
 
      (1)     Determination of Payment Due Dates Generally     6  
 
      (2)     Special Adjustments to Base Rent Payment Dates and Periods     6  
 
      (3)     Base Rent Formula     7  
 
      (4)     Fixed Rate Lock     7  
 
  (C)   Early Termination of Fixed Rate Lock     8  
 
  (D)   Additional Rent     9  
 
  (E)   Administrative Fees     9  
 
  (F)   No Demand or Setoff     9  
 
  (G)   Default Interest and Order of Application     9  
 
  (H)   Calculations by BNPPLC Are Conclusive     9  
 
                4   Nature of this Agreement     9  
 
  (A)   "Net" Lease Generally     9  
 
  (B)   No Termination     10  
 
  (C)   Characterization of this Lease     11  
 
                5   Payment of Executory Costs and Losses Related to the
Property     13  
 
  (A)   Local Impositions     13  
 
  (B)   Increased Costs; Capital Adequacy Charges     13  
 
  (C)   NAI's Payment of Other Losses; General Indemnification     15  
 
  (D)   Exceptions and Qualifications to Indemnities     19  
 
  (E)   Refunds and Credits Related to Losses Paid by NAI     23  
 
  (F)   Reimbursement of Excluded Taxes Paid by NAI     25  
 
  (G)   Collection on Behalf of Participants     25  
 
                6   Replacement of Participants     25  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page  
 
  (A)   NAI’s Right to Substitute Participants     25  
 
  (B)   Conditions to Replacement of Participants     25  
 
                7   Items Included in the Property     26  
 
  (A)   Status of Property     26  
 
  (B)   Changes in the Land Covered by the Ground Lease     27  
 
               
8
  Environmental       27  
 
  (A)   Environmental Covenants by NAI     27  
 
  (B)   Right of BNPPLC to do Remedial Work Not Performed by NAI     28  
 
  (C)   Environmental Inspections and Reviews     28  
 
  (D)   Communications Regarding Environmental Matters     29  
 
                9   Insurance Required and Condemnation     30  
 
  (A)   Liability Insurance     30  
 
  (B)   Property Insurance     30  
 
  (C)   Failure to Obtain Insurance     31  
 
  (D)   Condemnation     31  
 
  (E)   Waiver of Subrogation     32  
 
                10   Application of Insurance and Condemnation Proceeds     32  
 
  (A)   Collection and Application of Insurance and Condemnation Proceeds
Generally     32  
 
  (B)   Advances of Escrowed Proceeds to NAI     33  
 
  (C)   Application of Escrowed Proceeds as a Qualified Prepayment     33  
 
  (D)   Right of NAI to Receive and Apply Remaining Proceeds Below a Certain
Level     33  
 
  (E)   Special Provisions Applicable After a 97-10/Meltdown Event or an Event
of Default     33  
 
  (F)   NAI’s Obligation to Restore     34  
 
  (G)   Takings of All or Substantially All of the Property on or after the
Completion        
 
      Date     34  
 
  (H)   If Remaining Proceeds Exceed the Lease Balance     34  
 
                11      Additional Representations, Warranties and Covenants of
NAI Concerning the Property     35  
 
  (A)   Operation and Maintenance     35  
 
  (B)   Debts for Construction, Maintenance, Operation or Development     36  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page  
 
  (C)   Repair, Maintenance, Alterations and Additions     36  
 
  (D)   Permitted Encumbrances     37  
 
  (E)   Books and Records Concerning the Property     37  
 
                12   Assignment and Subletting by NAI     38  
 
  (A)   BNPPLC’s Consent Required     38  
 
  (B)   Standard for BNPPLC’s Consent to Assignments and Certain Other Matters  
  38  
 
  (C)   Consent Not a Waiver     39  
 
                13   Assignment by BNPPLC     39  
 
  (A)   Restrictions on Transfers     39  
 
  (B)   Effect of Permitted Transfer or other Assignment by BNPPLC     39  
 
                14   BNPPLC’s Right to Enter and to Perform for NAI     40  
 
  (A)   Right to Enter     40  
 
  (B)   Performance for NAI     40  
 
  (C)   Building Security     40  
 
                15   Remedies     41  
 
  (A)   Traditional Lease Remedies     41  
 
  (B)   Foreclosure Remedies     43  
 
  (C)   Notice Required So Long As the Purchase Option Continues Under the
Purchase Agreement     43  
 
  (D)   Enforceability     44  
 
  (E)   Remedies Cumulative     44  
 
                16   Default by BNPPLC     44  
 
                17   Quiet Enjoyment     45  
 
                18   Surrender Upon Termination     45  
 
                19   Holding Over by NAI     45  
 
                20   Recording Memorandum     46  
 
                21   Independent Obligations Evidenced by Other Operative
Documents     46  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page   22   Proprietary Information and
Confidentiality     46  
 
  (A)   Proprietary Information     46  
 
  (B)   Confidentiality     46  
 
                Exhibits and Schedules
       
 
                Exhibit A   Legal Description
Exhibit B   California Lien and Foreclosure Provisions


(iv)



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(BUILDING 9)
     This LEASE AGREEMENT (BUILDING 9) (this “Lease”), dated as of February 1,
2008 (the “Effective Date”), is made by and between BNP PARIBAS LEASING
CORPORATION (“BNPPLC”), a Delaware corporation, and NETWORK APPLIANCE, INC.
(“NAI”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Lease, BNPPLC and NAI are
executing a Common Definitions and Provisions Agreement (Building 9) dated as of
the Effective Date (the “Common Definitions and Provisions Agreement”), which by
this reference is incorporated into and made a part of this Lease for all
purposes. As used in this Lease, capitalized terms defined in the Common
Definitions and Provisions Agreement and not otherwise defined in this Lease are
intended to have the respective meanings assigned to them in the Common
Definitions and Provisions Agreement.
     At the request of NAI and to facilitate the transactions contemplated in
the other Operative Documents, BNPPLC is entering into the Ground Lease,
pursuant to which BNPPLC will have a leasehold estate in the Land described in
Exhibit A and any existing improvements on the Land from NAI contemporaneously
with the execution of this Lease.
     In anticipation of BNPPLC’s acquisition of the leasehold estate under the
Ground Lease and other property described below, BNPPLC and NAI have reached
agreement as to the terms and conditions upon which BNPPLC is willing to
sublease the Land to NAI and to lease to NAI any existing Improvements and the
Improvements to be constructed on the Land as hereinafter provided, and by this
Lease BNPPLC and NAI desire to evidence such agreement.
GRANTING CLAUSES
     BNPPLC does hereby LEASE, DEMISE and LET unto NAI for the Term (as
hereinafter defined) all right, title and interest of BNPPLC, now owned or
hereafter acquired, in and to:
     (1)      the Land, including the leasehold estate in the Land acquired by
BNPPLC under the Ground Lease;
     (2)      any and all Improvements;
     (3)      all easements and other rights appurtenant to the leasehold estate
created by the Ground Lease or to the Improvements; and
     (4)      (A) any land lying within the right-of-way of any street, open or
proposed,

 



--------------------------------------------------------------------------------



 

\

adjoining the Land, (B) any sidewalks and alleys adjacent to the Land, and
(C) any strips and gores between the Land and abutting land.
BNPPLC’s interest in all property described in clauses (1) through (4) above is
hereinafter referred to collectively as the “Real Property”.
     To the extent, but only to the extent, that assignable rights or interests
in, to or under the following have been or will be acquired by BNPPLC under the
Ground Lease or as described in subparagraph 7(A) below, BNPPLC also hereby
grants and assigns to NAI for the term of this Lease the right to use and enjoy
(and, in the case of contract rights, to enforce) such rights or interests of
BNPPLC:
     (a)      any goods, equipment, furnishings, furniture and other tangible
personal property of whatever nature that are located on the Real Property and
all renewals or replacements of or substitutions for any of the foregoing
(collectively, the “Tangible Personal Property”);
     (b)      the benefits, if any, conferred upon the owner of the Real
Property by the Permitted Encumbrances; and
     (c)      any permits, licenses, franchises, certificates, and other rights
and privileges against third parties related to the Real Property or Tangible
Personal Property, including warranties, if any, given by vendors from whom any
Tangible Personal Property was or may be acquired.
Such rights and interests of BNPPLC, whether now existing or hereafter arising,
are hereinafter collectively called the “Personal Property”. The Real Property
and the Personal Property are hereinafter sometimes collectively called the
“Property.”
     However, the leasehold estate conveyed by this Lease and NAI’s rights
hereunder are expressly made subject and subordinate to the terms and conditions
of this Lease and the Ground Lease, to the matters listed in Exhibit B to the
Closing Certificate and all other Permitted Encumbrances, and to any other
claims or encumbrances not constituting Liens Removable by BNPPLC.
GENERAL TERMS AND CONDITIONS
     The Property is leased by BNPPLC to NAI and is accepted and is to be used
and possessed by NAI upon and subject to the following terms and conditions:
 
Lease Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



1      Term; Lease Obligations Deferred Until Completion of Initial
Improvements; Termination Prior to Lease Commencement.
     (A)      Scheduled Term; Deferral of Obligations. The term of this Lease
(the “Term”) will not commence until a Completion Date occurs because of a
Completion Notice given by NAI to BNPPLC, as required by subparagraph 2(B) of
the Construction Agreement after NAI substantially completes the Construction
Project. The Term will begin on and include any such Completion Date and will
end on the first business Day of February, 2015, unless the Term is extended as
provided in subparagraph 1(D) or sooner terminated as expressly provided in
other provisions of this Lease.
     BNPPLC and NAI intend to be legally bound by this Lease when it is executed
by them. They also intend, however, that this Lease will not impose any payment
obligations upon either of them prior to the Completion Date. Accordingly,
neither NAI nor BNPPLC will have any obligation to make any payments under this
Lease until the Completion Date, and if this Lease terminates before the
Completion Date pursuant to subparagraph 1(B) or subparagraph 1(C), the Term
will never commence and neither party will have any obligation for payments by
reason of this Lease following the termination.
     Nothing in this subparagraph 1(A) nor any other provision of this Lease
will defer or terminate the rights and obligations of the parties under the
other Operative Documents. Unlike this Lease, the other Operative Documents
will, when executed, immediately impose payment obligations upon BNPPLC and NAI.
     (B)      Option of BNPPLC to Terminate. BNPPLC will have the option to
terminate this Lease, which BNPPLC may exercise by notice to NAI, at any time
after any 97-10/Meltdown Event or after BNPPLC’s receipt of a Pre-lease Force
Majeure Notice. Such option may be exercised by BNPPLC as it deems appropriate
in its sole and absolute discretion.
     (C)      Automatic Termination. If NAI elects to accelerate the Designated
Sale Date (as provided in the definition thereof in the Common Definitions and
Provisions Agreement) prior to the Completion Date, or if a Termination of NAI’s
Work occurs under and as provided in the Construction Agreement before the
Completion Date, then this Lease will terminate automatically before the Term
begins.
     (D)      Extension of the Term. The Term may be extended at the option of
NAI for up to two successive periods of five years each; provided, however, that
prior to each such extension the following conditions must have been satisfied:
(A) NAI must have delivered a notice of its election to exercise the option at
least one hundred eighty days prior to the end of the Term, and prior to the
commencement of any such extension BNPPLC and NAI must have agreed in writing
 
Lease Agreement (Building 9) – Page 3

 



--------------------------------------------------------------------------------



 



upon, and received the written consent and approval of BNPPLC’s Parent and all
Participants (other than Participants being replaced at the request of NAI as
provided in Paragraph 6) to, (1) a corresponding extension of the date specified
in clause (1) of the definition of Designated Sale Date in the Common
Definitions and Provisions Agreement and of the term of the Ground Lease, and
(2) an adjustment to the Rent that NAI will be required to pay during the
extension, it being expected that the Rent for the extension may be different
than the Rent required for the original Term or any prior extension, and it
being understood that the Rent for any extension must in all events be
satisfactory to both BNPPLC and NAI, each in its sole and absolute discretion;
(B) at the time of NAI’s exercise of its option to extend, no Event of Default
has occurred and is continuing, and no Event of Default will result from the
extension; (C) immediately prior to any such extension, this Lease must then
remain in effect; and (D) if this Lease has been assigned by NAI, then NAI must
have executed a guaranty (or confirmed an existing guaranty, if applicable),
guaranteeing NAI’s assignee’s obligations under the Operative Documents
throughout such extended Term. With respect to the condition that BNPPLC and NAI
must have agreed upon the Rent required for any extension of the Term, neither
NAI nor BNPPLC is willing to submit itself to a risk of liability or loss of
rights hereunder for being judged unreasonable. Similarly, neither BNPPLC’s
Parent nor any Participant is expected to submit itself to a risk of liability
or loss of rights for being judged to have unreasonably withheld consent or
approval to any extension of the Term. Accordingly, NAI, BNPPLC, BNPPLC’s Parent
and Participants will each have sole and absolute discretion in making its
determination, and both NAI and BNPPLC hereby disclaim any obligation express or
implied to be reasonable in negotiating the Rent for any such extension. Subject
to the changes to the Rent and satisfaction of the other conditions listed in
this subparagraph, if NAI exercises its option to extend the Term as provided in
this subparagraph, this Lease will continue in full force and effect, and the
leasehold estate hereby granted to NAI will continue without interruption and
without any loss of priority over other interests in or claims against the
Property that may be created or arise after the Effective Date and before the
extension.
     2      Use and Condition of the Property.
     (A)  Use. Subject to the Permitted Encumbrances, NAI may use and occupy the
Property during the Term, but only for the following purposes and other lawful
purposes incidental thereto:
     (1) construction and development of the Construction Project;
     (2) administrative and office space;
     (3) activities related to NAI’s research and development or production of
products that are of substantially the same type and character as those
regularly sold by NAI in the ordinary course of its business as of the Effective
Date;
 
Lease Agreement (Building 9) – Page 4

 



--------------------------------------------------------------------------------



 



     (4) cafeteria and other support facilities that NAI may provide to its
employees; and
     (5) other lawful purposes (including NAI’s research and development or
production of products that are not of substantially the same type and character
as those regularly sold by NAI in the ordinary course of its business as of the
Effective Date) approved in advance and in writing by BNPPLC, which approval
will not be unreasonably withheld after completion of the Construction Project
(but NAI acknowledges that BNPPLC’s withholding of such approval shall be
reasonable if BNPPLC determines in good faith that (1) giving the approval may
materially increase BNPPLC’s risk of liability for any existing or future
environmental problem, or (2) giving the approval is likely to substantially
increase BNPPLC’s administrative burden of complying with or monitoring NAI’s
compliance with the requirements of this Lease or other Operative Documents).
     (B)      Condition of the Property. NAI acknowledges that it has carefully
and fully inspected the Property and accepts the Property in its present state,
AS IS, and without any representation or warranty, express or implied, as to the
condition of such property or as to the use which may be made thereof. NAI also
accepts the Property without any covenant, representation or warranty, express
or implied, by BNPPLC or other Interested Parties regarding the title thereto or
the rights of any parties in possession of any part thereof, except as expressly
set forth in Paragraph 17. BNPPLC will not be responsible for any latent or
other defect or change of condition in the Land, Improvements or other Property
or for any violations with respect thereto of Applicable Laws. Further, BNPPLC
will not be required to furnish to NAI any facilities or services of any kind,
including water, phone, sewer, steam, heat, gas, air conditioning, electricity,
light or power.
     (C)      Consideration for and Scope of Waiver. The provisions of
subparagraph 2(B) have been negotiated by BNPPLC and NAI as being consistent
with the Rent payable under this Lease, and such provisions are intended to be a
complete exclusion and negation of any representations or warranties of BNPPLC
or other Interested Parties, express or implied, with respect to the Property
that may arise pursuant to any law now or hereafter in effect or otherwise,
except as expressly set forth herein.
     However, such exclusion of representations and warranties by BNPPLC is not
intended to impair any representations or warranties made by other parties,
including any architects, engineers or contractors engaged to work on the
Construction Project, the benefit of which may
 
Lease Agreement (Building 9) – Page 5

 



--------------------------------------------------------------------------------



 



pass to NAI during the Term because of the definition of Personal Property and
Property above.
3      Rent.
     (A)      Base Rent Generally. On each Base Rent Date through the end of the
Term, NAI must pay BNPPLC rent (“Base Rent”), calculated as provided below .
Each payment of Base Rent must be received by BNPPLC no later than 1:00 p.m.
(Eastern time) on the date it becomes due; if received after 1:00 p.m. (Eastern
time) it will be considered for purposes of this Lease as received on the next
following Business Day. At least five days prior to any Base Rent Date upon
which an installment of Base Rent becomes due, BNPPLC will notify NAI in writing
of the amount of each installment, calculated as provided below. Any failure by
BNPPLC to so notify NAI, however, will not constitute a waiver of BNPPLC’s right
to payment, but absent such notice NAI will not be in default hereunder for any
underpayment resulting therefrom if NAI, in good faith, reasonably estimates the
payment required, makes a timely payment of the amount so estimated and corrects
any underpayment within three Business Days after being notified by BNPPLC of
the underpayment.
     (B)      Calculation of and Due Dates for Base Rent. Payments of Base Rent
will be calculated and become due as follows:
     (1) Determination of Payment Due Dates Generally. For Base Rent Periods
subject to a LIBOR Period Election of six months, Base Rent will be payable in
two installments, with the first installment becoming due on the Base Rent Date
that occurs on the first Business Day of the third calendar month following the
commencement of such Base Rent Period, and with the second installment becoming
due on the Base Rent Date upon which the Base Rent Period ends. For all other
Base Rent Periods, Base Rent will be due in one installment on the Base Rent
Date upon which the Base Rent Period ends.
     (2) Special Adjustments to Base Rent Payment Dates and Periods.
Notwithstanding the foregoing, if NAI or any Applicable Purchaser purchases
BNPPLC’s interest in the Property pursuant to the Purchase Agreement, any
accrued unpaid Base Rent and all outstanding Additional Rent will be due on the
date of purchase in addition to the purchase price and other sums due to BNPPLC
under the Purchase Agreement.
 
Lease Agreement (Building 9) – Page 6

 



--------------------------------------------------------------------------------



 



     (3) Base Rent Formula. Each installment of Base Rent payable for any Base
Rent Period will equal:

  •   the Lease Balance on the first day of such Base Rent Period, less Losses
(if any) that BNPPLC suffered or incurred prior to the Term and that qualify as
Pre-lease Force Majeure Losses (as defined in the Construction Agreement), times
    •   the sum of the Effective Rate and the Spread, times     •   the number
of days in the period from and including the preceding Base Rent Date to but not
including the Base Rent Date upon which the installment is due, divided by     •
  three hundred sixty.

     Only for the purpose of illustration, assume the following for a
hypothetical Base Rent Period: that prior to the first day of such Base Rent
Period the Construction Allowance has been fully funded, and no Pre-lease Force
Majeure Losses have occurred, but Qualified Prepayments have been received by
BNPPLC, leaving a Lease Balance of $30,000,000; that the Effective Rate for the
Base Rent Period is 6%; that the Spread is one hundred fifty basis points
(150/100 of 1%); and that such Base Rent Period contains exactly thirty days.
Under such assumptions, Base Rent for the hypothetical Base Rent Period will
equal:
$30,000,000 x [6% + 1.50%] x 30/360 = $187,500.
     (4)      Fixed Rate Lock. At any time during the Term, NAI may deliver a
notice in the form attached to the Common Definitions and Provisions Agreement
as Annex 2 (a “Fixed Rate Lock Notice”), requesting that BNPPLC establish a
fixed rate for use in the calculation of the Effective Rate hereunder (a “Fixed
Rate Lock”) for all Base Rent Periods commencing on or after a date specified in
such notice, which date must be the first Business Day of a calendar month (the
“Fixed Rate Lock Date”). Promptly after receiving a Fixed Rate Lock Notice,
BNPPLC will enter into an Interest Rate Swap with BNP Paribas (the “Fixed Rate
Swap”); except that BNPPLC may decline to enter into the Fixed Rate Swap and to
establish a Fixed Rate Lock if:
     (a)      NAI does not deliver the Fixed Rate Lock Notice to BNPPLC at least
ten Business days prior to the Fixed Rate Lock Date specified therein;
     (b)      NAI specifies a Fixed Rate Lock Date in the Fixed Rate Lock Notice
that is prior to the end of any Base Rent Period which commenced before
 
Lease Agreement (Building 9) – Page 7

 



--------------------------------------------------------------------------------



 



BNPPLC receives the Fixed Rate Lock Notice;
     (c)      any notice has been given to accelerate the Designated Sale Date
as provided in the definition thereof in the Common Definitions and Provisions
Agreement;
     (d)      the estimate of the Fixed Rate (hereinafter defined) specified by
NAI in the Fixed Rate Lock Notice is for any reason less than the fixed rate
available to BNPPLC under any Interest Rate Swap proposed by BNP Paribas;
     (e)      at the time the Fixed Rate Lock Notice is given, the Interest Rate
Swap requested thereby is contrary to any Applicable Laws or any interpretation
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency (including, without limitation, any such requirement imposed
by the Board of Governors of the United States Federal Reserve System); or
     (f)      any event has occurred or circumstance exists that constitutes a
Default or a 97-10/Meltdown Event.
The notional principal amount of the Fixed Rate Swap will equal the Lease
Balance on the date such notice is given. The fixed rate used to calculate
payments required of BNPPLC under the Fixed Rate Swap, as the counterparty
designated the fixed rate payor, will constitute the “Fixed Rate” for purposes
of this Lease.
     (C)      Early Termination of Fixed Rate Lock. After a Fixed Rate Lock is
established, BNPPLC may cause or suffer a termination in whole or in part of the
Fixed Rate Swap in the event that (i) NAI fails to make any payment of Base Rent
required hereunder on the Base Rent Date when it first becomes due, (ii) the
Designated Sale Date occurs before the date specified in clause (1) of the
definition thereof in the Common Definitions and Provisions Agreement, (iii) for
any reason a Qualified Prepayment is applied to reduce the Lease Balance,
(iv) the Lease Balance on the Fixed Rate Lock Date is less than the notional
amount of the Fixed Rate Swap for any reason. NAI must reimburse to BNPPLC any
Fixed Rate Settlement Amount charged to BNPPLC in connection with such a
termination, and if the termination is a complete, rather than a partial,
termination of the Fixed Rate Swap then in effect, it will for purposes of this
Lease constitute a termination of the Fixed Rate Lock itself. Further, if BNPPLC
is charged penalties or interest because of its failure to make a timely payment
required under the Fixed Rate Swap, and if BNPPLC’s failure to make the timely
payment was caused by NAI’s failure to make a timely payment of Base Rent or
other amounts due hereunder or under other Operative
 
Lease Agreement (Building 9) – Page 8

 



--------------------------------------------------------------------------------



 



Documents, then such penalties or interest will constitute Losses against which
BNPPLC is entitled to be indemnified pursuant to subparagraph 5(C). If a Fixed
Rate Lock is terminated as provided in this subparagraph, NAI shall have no
right to require BNPPLC to enter into another Interest Rate Swap in order to
establish a new fixed rate.
     (D)      Additional Rent. All amounts which NAI is required to pay to or on
behalf of BNPPLC pursuant to this Lease, together with every charge, premium,
interest and cost set forth herein which may be added for nonpayment or late
payment thereof, will constitute rent (all such amounts, other than Base Rent,
are herein called “Additional Rent”; and, collectively, Base Rent and Additional
Rent are herein sometimes called “Rent”).
     (E)      Administrative Fees. In addition to other amounts payable by NAI
hereunder, on or before each anniversary of the Effective Date after the
Completion Date and prior to the Designated Sale Date, NAI must pay BNPPLC an
annual administrative agency fee (an “Administrative Fee”) as provided in the
Closing Letter. Each payment of an Administrative Fee will represent Additional
Rent for the first Base Rent Period during which it first becomes due.
     (F)      No Demand or Setoff. Except as expressly provided herein, NAI must
pay all Rent without notice or demand and without counterclaim, deduction,
setoff or defense.
     (G)      Default Interest and Order of Application. All Rent will bear
interest, if not paid when first due, at the Default Rate in effect from time to
time from the date due until paid; provided, that nothing herein contained will
be construed as permitting the charging or collection of interest at a rate
exceeding the maximum rate permitted under Applicable Laws. BNPPLC may apply any
amounts paid by or on behalf of NAI against any Rent then past due in the order
the same became due or in such other order as BNPPLC elects.
     (H)      Calculations by BNPPLC Are Conclusive. All calculations by BNPPLC
of Base Rent, Additional Rent or any amount needed to calculate Base Rent
(including the Effective Rate for any Base Rent Period and the Lease Balance) or
Additional Rent will, in the absence of clear and demonstrable error, be
conclusive and binding upon NAI.
4      Nature of this Agreement.
     (A)      “Net” Lease Generally. Subject only to the exceptions listed in
subparagraph 5(D) below, it is the intention of BNPPLC and NAI that Base Rent
and other payments herein specified will be absolutely net to BNPPLC and that
NAI must pay all costs, expenses and obligations of every kind relating to the
Property or this Lease which may arise or become due. Further, it is understood
that all amounts payable by NAI to BNPPLC under this Lease and the other
Operative Documents are expressed as minimum payments to be made net of any
deduction
 
Lease Agreement (Building 9) – Page 9

 



--------------------------------------------------------------------------------



 

\

or withholding required under any Applicable Laws.
     (B)      No Termination. Except as expressly provided in this Lease itself,
this Lease will not terminate, nor will NAI have any right to terminate this
Lease, nor will NAI be entitled to any abatement of or setoff against the Rent,
nor will the obligations of NAI under this Lease be excused, for any reason
whatsoever, including any of the following: (i) any damage to or the destruction
of all or any part of the Property from whatever cause, (ii) the taking of the
Property or any portion thereof by eminent domain or otherwise for any reason,
(iii) the prohibition, limitation or restriction of NAI’s use or development of
all or any portion of the Property or any interference with such use by
governmental action or otherwise, (iv) any eviction of NAI or of anyone claiming
through or under NAI, (v) any default on the part of BNPPLC under this Lease or
any of the other Operative Documents or any other agreement to which BNPPLC and
NAI are parties, (vi) the inadequacy in any way whatsoever of the design,
construction, assembly or installation of any improvements, fixtures or Tangible
Personal Property included in the Property (it being understood that BNPPLC has
not made, does not make and will not make any representation express or implied
as to the adequacy thereof), (vii) any latent or other defect in the Property or
any change in the condition thereof or the existence with respect to the
Property of any violations of Applicable Laws, (viii) NAI’s ownership of any
interest in the Property, or (ix) any other cause, whether similar or dissimilar
to the foregoing, any existing or future law to the contrary notwithstanding. It
is the intention of the parties hereto that the obligations of NAI hereunder be
separate and independent of the covenants and agreements of BNPPLC, that Base
Rent and all other sums payable by NAI hereunder continue to be payable in all
events and that the obligations of NAI hereunder continue unaffected, unless the
requirement to pay or perform the same have been terminated or limited pursuant
to an express provision of this Lease. Without limiting the foregoing, NAI
waives to the extent permitted by Applicable Laws, except as otherwise expressly
provided herein, all rights to which NAI may now or hereafter be entitled by law
(including any such rights arising because of any “warranty of suitability” or
other warranties implied as a matter of law) (i) to quit, terminate or surrender
this Lease or the Property or any part thereof or (ii) to any abatement,
suspension, deferment or reduction of the Rent.
     However, nothing in this subparagraph 4(B) will be construed as a waiver by
NAI of any right NAI may have at law or in equity to the following remedies,
whether because of BNPPLC’s failure to remove a Lien Removable by BNPPLC or
because of any other default by BNPPLC under this Lease: (i) the recovery of
monetary damages in the case of any default that continues beyond the period for
cure provided in Paragraph 16, (ii) injunctive relief in case of the violation,
or attempted or threatened violation, by BNPPLC of any of the express covenants,
agreements, conditions or provisions of this Lease which are binding upon BNPPLC
(including the confidentiality provisions set forth in subparagraph 22(B)
below), or (iii) a decree compelling performance by BNPPLC of any of the express
covenants, agreements, conditions or provisions of this Lease which are binding
upon BNPPLC.
 
Lease Agreement (Building 9) – Page 10

 



--------------------------------------------------------------------------------



 



     (C)     Characterization of this Lease.
           (1)     Both NAI and BNPPLC intend that (A) for the purposes of
determining the proper accounting for this Lease by NAI, BNPPLC will be treated
as the owner and landlord of the Property and NAI will be treated as the tenant
of the Property, and (B) for income tax purposes and commercial law (including
real estate and bankruptcy law) and regulatory purposes, (1) this Lease and the
other Operative Documents will be treated as a financing arrangement, (2) BNPPLC
will be deemed a lender making loans to NAI in the principal amount equal to the
Lease Balance, which loans are secured by the Property, and (3) NAI will be
treated as the owner of the Property and will be entitled to all tax benefits
available to the owner of the Property. Consistent with such intent, by the
provisions set forth in Exhibit B, NAI is granting to BNPPLC a lien upon and
mortgaging and warranting title to a leasehold estate in the Land (the terms and
conditions of which leasehold estate are as set forth in the Ground Lease) and
the Improvements and all rights, titles and interests of NAI in and to other
Property, WITH POWER OF SALE, to secure all obligations (monetary or otherwise)
of NAI arising under or in connection with any of the Operative Documents.
Without limiting the generality of the foregoing, NAI and BNPPLC desire that
their intent as set forth in this subparagraph be given effect both in the
context of any bankruptcy, insolvency or receivership proceedings concerning NAI
or BNPPLC and in other contexts. Accordingly, NAI and BNPPLC expect that in the
event of any bankruptcy, insolvency or receivership proceedings affecting NAI or
BNPPLC or any enforcement or collection actions arising out of such proceedings,
the transactions evidenced by this Lease and the other Operative Documents will
be characterized and treated as loans made to NAI by BNPPLC, as an unrelated
third party lender to NAI, secured by the Property.
           (2)     Notwithstanding the foregoing, NAI acknowledges and agrees
that none of BNPPLC or the other Interested Parties has made, or will be deemed
to have made, in the Operative Documents or otherwise, any representations or
warranties concerning how this Lease and the other Operative Documents will be
characterized or treated under applicable accounting rules, income tax,
regulatory, commercial or real estate law, bankruptcy, insolvency or
receivership law or any other rules or requirements concerning the tax,
accounting or legal characteristics of the Operative Documents. NAI further
acknowledges and agrees that it is sophisticated and knowledgeable regarding all
such matters and that it has, as it deemed appropriate, obtained from and relied
upon its own professional accountants, counsel and other advisors for such tax,
accounting and legal advice concerning the Operative Documents.
           (3)     In any event, NAI will be required by subparagraph 5(C) below
to indemnify and hold harmless BNPPLC from and against all additional taxes that
may arise or become due because of any refusal of taxing authorities to
recognize and give
 
Lease Agreement (Building 9) – Page 11

 



--------------------------------------------------------------------------------



 



effect to the intention of the parties as set forth in subparagraph 4(C)(1)
(“Unexpected Recharacterization Taxes”), including any additional income or
capital gain tax that may become due because of payments to BNPPLC of the
purchase price upon any sale under the Purchase Agreement resulting from any
insistence of such taxing authorities that BNPPLC be treated as the “true owner”
of the Property for tax purposes  (a “Forced Recharacterization”); provided,
however, NAI will not be required to pay or reimburse Unexpected
Recharacterization Taxes to the extent that they are, in any given tax year,
eliminated or offset by actual savings to BNPPLC because of additional
depreciation deductions or other tax benefits available to BNPPLC in the same
year only by reason of the Forced Recharacterization (“Unexpected Tax Savings”).
To the extent Unexpected Recharacterization Taxes are eliminated or offset by
Unexpected Tax Savings in a given tax year, including the tax year in which any
sale under the Purchase Agreement occurs (the “Year of Sale”), such Unexpected
Recharacterization Taxes will constitute Excluded Taxes as provided in
clause (D) of the definition thereof in the Common Definitions and Provisions
Agreement. Also, for purposes of this provision, it is understood that any
depreciation deductions first available to BNPPLC in tax years prior to the Year
of Sale and resulting from a Forced Recharacterization (“Prior Year Depreciation
Deductions”) will be considered “available to BNPPLC” in the Year of Sale (and
thus will eliminate or offset any Unexpected Recharacterization Taxes resulting
from the recapture of such Prior Year Depreciation Deductions upon a sale under
the Purchase Agreement) to the extent that (A) such Prior Year Depreciation
Deductions are not otherwise used to generate Unexpected Tax Savings or
Unexpected Net Tax Benefits (as defined below), and (B) the tax laws and
regulations applicable in the Year of Sale effectively permit BNPPLC to carry
over the Prior Year Depreciation Deductions to the Year of Sale by allowing
BNPPLC to carry over net operating losses from the years in which the Prior Year
Depreciation Deductions were first available to BNPPLC to the Year of Sale.
           (4)     After any Forced Recharacterization, BNPPLC will make a
reasonable effort to determine whether Unexpected Tax Savings exceed Unexpected
Recharacterization Taxes in any given tax year (any such excess being
hereinafter called an “Unexpected Net Tax Benefit”); and if BNPPLC does
determine that an Unexpected Net Tax Benefit has been realized and the amount
thereof, BNPPLC will notify NAI of the same and either credit the amount thereof
against payments otherwise then due or to become due from NAI under this Lease
or the other Operative Documents or pay the amount of such Unexpected Net Tax
Benefit to NAI. It is understood, however, that the tax position of BNPPLC (and
the consolidated tax group of which it is a part) may, in any given tax year, be
such that no Unexpected Net Tax Benefit exists or can be determined with a
reasonable effort on the part of BNPPLC. Therefore, BNPPLC makes no
representation that NAI will receive any credits or payments pursuant to this
provision after any Forced Recharacterization. Also, the determination by BNPPLC
of the amount of any Unexpected Net Tax Benefit will be conclusive absent clear
and manifest error, as
 
Lease Agreement (Building 9) – Page 12

 



--------------------------------------------------------------------------------



 



will any determination by BNPPLC that the amount of any Unexpected Net Tax
Benefit in a given tax year cannot be calculated with a reasonable effort. If
NAI is dissatisfied with any such determination by BNPPLC prior to the
Designated Sale Date, NAI will be entitled to accelerate the Designated Sale
Date (as provided in clause (2) of the definition thereof), after which NAI may
purchase or cause an Applicable Purchaser to purchase the Property on the
accelerated Designated Sale Date pursuant to the Purchase Agreement.
5     Payment of Executory Costs and Losses Related to the Property.
       (A)     Local Impositions. Subject only to the exceptions listed in
subparagraph 5(D) below, NAI must pay or cause to be paid prior to delinquency
all Local Impositions. If requested by BNPPLC from time to time, NAI must
furnish BNPPLC with receipts or other appropriate evidence showing payment of
all Local Impositions at least ten days prior to the applicable delinquency date
therefor.
       Notwithstanding the foregoing, NAI may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted Local
Imposition, and pending such contest NAI will not be deemed in default under any
of the provisions of this Lease because of the Local Imposition if (1) NAI
diligently prosecutes such contest to completion in a manner reasonably
satisfactory to BNPPLC, and (2) NAI promptly causes to be paid any amount
adjudged by a court of competent jurisdiction to be due, with all costs,
penalties and interest thereon, promptly after such judgment becomes final;
provided, however, in any event each such contest must be concluded and the
contested Local Impositions must be paid by NAI prior to the earliest of (i) the
date that any criminal prosecution is instituted or overtly threatened against
BNPPLC or its directors, officers or employees because of the nonpayment thereof
or (ii) the date any writ or order is issued under which any property owned or
leased by BNPPLC (including the Property) may be seized or sold or any other
action is taken or overtly threatened against BNPPLC or against any property
owned or leased by BNPPLC because of the nonpayment thereof, or (iii) any
Designated Sale Date upon which, for any reason, NAI or an Affiliate of NAI or
any Applicable Purchaser does not purchase BNPPLC’s interest in the Property
pursuant to the Purchase Agreement for a price (when taken together with any
Supplemental Payment paid by NAI pursuant to the Purchase Agreement, in the case
of a purchase by an Applicable Purchaser) equal to the Break Even Price.
       (B)     Increased Costs; Capital Adequacy Charges. Subject only to the
exceptions listed in subparagraph 5(D) below:
           (1)     If there is any increase in the cost to BNPPLC’s Parent or
any Participant of agreeing to make or making, funding or maintaining advances
to BNPPLC in connection with the Property because of any Banking Rules Change,
then NAI must from time to time (after receipt of a request from BNPPLC’s Parent
or such Participant as
 
Lease Agreement (Building 9) – Page 13

 



--------------------------------------------------------------------------------



 



provided below) pay to BNPPLC for the account of BNPPLC’s Parent or such
Participant, as the case may be, additional amounts sufficient to compensate
BNPPLC’s Parent or the Participant for such increased cost. A certificate as to
the amount of such increased cost, submitted to BNPPLC and NAI by BNPPLC’s
Parent or the Participant, will be conclusive and binding upon NAI, absent clear
and demonstrable error.
           (2)     BNPPLC’s Parent or any Participant may demand additional
payments (“Capital Adequacy Charges”) if BNPPLC’s Parent or the Participant
determines that any Banking Rules Change affects the amount of capital to be
maintained by it and that the amount of such capital is increased by or based
upon the existence of advances made or to be made to or for BNPPLC to permit
BNPPLC to maintain BNPPLC’s investment in the Property. To the extent that
BNPPLC’s Parent or any Participant demands Capital Adequacy Charges as
compensation for the additional capital requirements reasonably allocable to
such investment or advances, NAI must pay to BNPPLC for the account of BNPPLC’s
Parent or the Participant, as the case may be, the amount so demanded.
           (3)     Notwithstanding the foregoing provisions of this
subparagraph 5(B), NAI will not be obligated to pay any claim for compensation
pursuant to this subparagraph 5(B) that arises or accrues (a) in the case of
BNPPLC’s Parent, as a result of any change in the rating assigned to BNPPLC by
rating agencies or bank regulators in regard to BNPPLC’s creditworthiness,
record keeping or failure to comply with Applicable Laws (including U.S. banking
regulations applicable to subsidiaries of a bank holding company), or (b) in the
case of BNPPLC’s Parent or any Participant, more than nine months prior to the
date NAI is notified of the intent of BNPPLC’s Parent or such Participant to
make a claim for such charges; provided, that if the Banking Rules Change which
results in a claim for compensation is retroactive, then the nine month period
will be extended to include the period of the retroactive effect of such Banking
Rules Change. Further, BNPPLC will cause BNPPLC’s Parent and any Participant
that is an Affiliate of BNPPLC to use commercially reasonable efforts to reduce
or eliminate any claim for compensation pursuant to this subparagraph 5(B),
including a change in the office of BNPPLC’s Parent or such Participant through
which it provides and maintains Funding Advances if such change will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of BNPPLC’s Parent or such Participant, be otherwise
disadvantageous to it. It is understood that NAI may also request similar
commercial reasonable efforts on the part of any Participant that is not an
Affiliate of BNPPLC, but if a claim for additional compensation by any such
Participant is not eliminated or waived, then NAI may request that BNPPLC
replace such Participant as provided in Paragraph 6. Nothing in this
subparagraph will be construed to require BNPPLC’s Parent or any Participant to
create any new office through which to make or maintain Funding Advances.
 
Lease Agreement (Building 9) – Page 14

 



--------------------------------------------------------------------------------



 



           (4)     Any amount required to be paid by NAI under this
subparagraph 5(B) will be due ten days after a notice requesting such payment is
received by NAI from BNPPLC’s Parent or the applicable Participant.
       (C)     NAI’s Payment of Other Losses; General Indemnification. Subject
only to the exceptions listed in subparagraph 5(D) below:
           (1)     Agreement to Indemnify. As directed by BNPPLC, NAI must pay,
reimburse, indemnify, defend, protect and hold harmless BNPPLC and all other
Interested Parties from and against all Losses (including Environmental Losses)
asserted against or incurred or suffered by any of them at any time and from
time to time by reason of, in connection with, arising out of, or in any way
related to the following:

  •   the ownership or alleged ownership of any interest in the Property or the
Rents;     •   the purchase, design, construction, preparation, installation,
inspection, delivery, non-delivery, acceptance, rejection, possession, use,
operation, maintenance, management, rental, lease, sublease, repossession,
condition (including defects, whether or not discoverable), destruction, repair,
alteration, modification, restoration, addition or substitution, storage,
transfer of title, redelivery, return, sale or other disposition of all or any
part of or interest in the Property;     •   the imposition of any Lien (or
incurring of any liability to refund or pay over any amount as a result of any
Lien) against all or any part of or interest in the Property;     •   any
failure of the Property or NAI itself to comply with Applicable Laws;     •  
Permitted Encumbrances or any violation thereof;     •   Hazardous Substance
Activities, including those occurring prior to the Term;     •   the
negotiation, administration or enforcement of the Operative Documents or the
Participation Agreement;     •   the making or maintenance of Funding Advances;

 
Lease Agreement (Building 9) – Page 15

 



--------------------------------------------------------------------------------



 



  •   any Interest Rate Swap that BNPPLC enters into as described in
subparagraph 3(B)(4) of this Lease;     •   the breach by NAI of this Lease, any
other Operative Document or any other document executed by NAI pursuant to or in
connection with any Operative Document;     •   any obligations of BNPPLC under
the Closing Certificate or the Ground Lease; or     •   any bodily or personal
injury or death or property damage occurring in or upon or in the vicinity of
the Property through any cause whatsoever.

NAI’s obligations under this indemnity will apply whether or not any Interested
Party is also indemnified as to the applicable Loss by another Interested Party
and whether or not the Loss arises or accrues because of any condition of the
Property or other circumstance concerning the Property prior to the Effective
Date.
Further, in the event, for income tax purposes, an Interested Party must include
in its taxable income any payment or reimbursement from NAI which is required by
this indemnity (in this provision, the “Original Indemnity Payment”), and yet
the Interested Party is not entitled during the same taxable year to a
corresponding and equal deduction from its taxable income for the Loss paid or
reimbursed by such Original Indemnity Payment (in this provision, the
“Corresponding Loss”), then NAI must also pay to such Interested Party on demand
the additional amount (in this provision, the “Additional Indemnity Payment”)
needed to gross up the Original Indemnity Payment for any and all resulting
additional income taxes. That is, NAI must pay an Additional Indemnity Payment
as is needed so that the Corresponding Loss (computed net of the reduction, if
any, of the Interested Party’s income taxes because of credits or deductions
that are attributable to the Interested Party’s payment or deemed payment of the
Corresponding Loss and that are recognized for tax purposes in the same taxable
year during which the Interested Party must recognize the Original Indemnity
Payment as income) will not exceed the difference computed by subtracting
(i) all income taxes (determined for this purpose based on the highest marginal
income tax rates charged to corporations by federal, state and local tax
authorities, as applicable, for the relevant period or periods) imposed because
of the receipt or constructive receipt of the Original Indemnity Payment and the
Additional Indemnity Payment, from (ii) the sum of the Original Indemnity
Payment and the Additional Indemnity Payment. (With regard to any payment or
reimbursement of an Original Indemnity Payment, “After Tax Basis” means that
such payment or reimbursement is or will be made together with the additional
amount needed
 
Lease Agreement (Building 9) – Page 16

 



--------------------------------------------------------------------------------



 



to gross up such Original Indemnity Payment as described in this provision.)
           (2)     Scope of Indemnities and Releases. Every indemnity and
release provided in this Lease and the other Operative Documents for the benefit
of BNPPLC or other Interested Parties, including the indemnity set forth in
subparagraph 5(C)(1), will apply even if and when the subject matter of the
indemnity or release arises out of or results from the negligence or strict
liability of BNPPLC or any other Interested Party. Further, all such indemnities
and releases will apply even if insurance obtained by NAI or required of NAI by
this Lease or the other Operative Documents is not adequate to cover Losses
against or for which the indemnities and releases are provided. (However, NAI’s
liability for any failure to obtain insurance required by this Lease or the
other Operative Documents will not be limited to Losses against which
indemnities are provided, it being understood that the parties have agreed upon
insurance requirements for reasons that extend beyond providing a source of
payment for Losses against which BNPPLC and other Interested Parties may be
indemnified by NAI.)
           (3)     Nonexclusive List of Costs Covered by Indemnity. Costs and
expenses for which NAI is responsible on an After Tax Basis pursuant to this
subparagraph 5(C) will include all of the following, except to the extent that
the following are included in the Initial Advance or in the calculation of any
Break Even Price or Make Whole Amount paid to BNPPLC pursuant to the Purchase
Agreement:

  •   appraisal fees;     •   Uniform Commercial Code search fees;     •  
filing and recording fees;     •   inspection fees and expenses;     •  
brokerage fees and commissions;     •   survey fees;     •   title policy
premiums and escrow fees;     •   any Breakage Costs or Fixed Rate Settlement
Amount;

 
Lease Agreement (Building 9) – Page 17

 



--------------------------------------------------------------------------------



 



  •   Attorneys’ Fees incurred by BNPPLC with respect to the drafting,
negotiation, administration or enforcement of this Lease or the other Operative
Documents; and     •   all taxes (except Excluded Taxes) related to the Property
or to the transactions contemplated in the Operative Documents.

Such costs and expenses will also include all rent or other payments required of
BNPPLC under the Ground Lease, so long as this Lease remains in force or NAI
remains in possession of the Property or is entitled to possession by this
Lease. (It is understood, however, that with respect to payments which are
required by the Ground Lease from BNPPLC to NAI and for which NAI is required to
reimburse BNPPLC, such payments and the corresponding reimbursements will be
offset and deemed paid by offsetting book entries rather than by an actual
transfer of funds back and forth between the parties.)
          (4)     Defense and Settlement of Indemnified Claims.
          (a)     By notice to NAI BNPPLC may direct NAI to assume on behalf of
BNPPLC or any other Interested Party and to conduct with due diligence and in
good faith the defense of and the response to any claim, proceeding or
investigation included in or concerning any Loss for which NAI is responsible
pursuant to subparagraph 5(C)(1). NAI must promptly comply with any such
direction using counsel selected by NAI and reasonably satisfactory to BNPPLC or
the other Interested Party, as applicable, to represent BNPPLC or the other
Interested Party, as applicable. In the event NAI fails to promptly comply with
any such direction from BNPPLC, BNPPLC or any other affected Interested Party
may contest or settle the claim, proceeding or investigation using counsel of
its own selection at NAI’s expense, subject to subparagraph 5(D)(3) if that
subparagraph is applicable.
          (b)     Also, although subparagraphs 5(D)(3) and 5(D)(4) will apply to
tort claims asserted against any Interested Party related to the Property, the
right of an Interested Party to be indemnified pursuant to this
subparagraph 5(C) for taxes or other payments made to satisfy governmental
requirements (“Government Mandated Payments”) will not be conditioned in any way
upon NAI having consented to or approved of, or having been provided with an
opportunity to defend against or contest, such Government Mandated Payments. In
all cases, however, including those which may involve Government Mandated
Payments, the rights of each Interested Party to be indemnified will be subject
to subparagraph 5(D)(5).
 
Lease Agreement (Building 9) – Page 18

 



--------------------------------------------------------------------------------



 



           (5)     Payments Due. Any amount to be paid by NAI under this
subparagraph 5(C) will be due ten days after a notice requesting such payment is
given to NAI, subject to any applicable contest rights expressly granted to NAI
by other provisions of this Lease.
           (6)     Survival. NAI’s obligations under this subparagraph 5(C) will
survive the termination or expiration of this Lease with respect to Losses
suffered by any Interested Party on or prior to, or by reason of any actual or
alleged occurrence or circumstances on or prior to, the later of the dates upon
which (a) this Lease terminates or expires, or (b) NAI surrenders possession and
control of the Property.
     (D)     Exceptions and Qualifications to Indemnities.
           (1)     Exceptions. BNPPLC acknowledges and agrees that nothing in
Paragraph 4 or the preceding subparagraphs of this Paragraph 5 will be construed
to require NAI to pay or reimburse:
          •     Excluded Taxes; or
          •     Losses incurred or suffered by any Interested Party to the
extent proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of that Interested Party; or
          •     Losses that result from any Liens Removable by BNPPLC; or
          •     transaction expenses (including Attorneys’ Fees) incurred by any
of the Participants in connection with the drafting, negotiation or execution of
the Participation Agreement (or supplements making them parties thereto) or in
connection with any due diligence Participants may undertake before entering
into the Participation Agreement; or
          •     Local Impositions or other Losses contested, if and so long as
they are contested, by NAI in accordance with any of the provisions of this
Lease or other Operative Documents which expressly authorize such contests; or
          •     transaction expenses or other Losses caused by or necessary to
accomplish any conveyance by BNPPLC to BNPPLC’s Parent or a Qualified Affiliate
which constitutes a Permitted Transfer only by reason of clause (3) of the
definition of Permitted Transfer in the Common Definitions and Provisions
Agreement; or
 
Lease Agreement (Building 9) – Page 19

 



--------------------------------------------------------------------------------



 



          •     any amount which may from time to time be payable by BNPPLC to
any Participant representing the excess of “Base Rent” as defined in the
Participation Agreement over Base Rent as defined in and calculated pursuant to
this Lease and the Common Definitions and Provisions Agreement; or
          •     any decline in the value of the Property solely by reason of
decline in general market conditions and not because of any breach of this Lease
or other Operative Documents by NAI.
Further, without limiting BNPPLC’s rights (as provided in other provisions of
this Lease and other Operative Documents) to include the following in the
calculation of the Lease Balance, the Break Even Price and the Make Whole Amount
(as applicable) or to collect Base Rent, a Supplemental Payment and other
amounts, the calculation of which depends upon the Lease Balance, BNPPLC
acknowledges and agrees that nothing in Paragraph 4 or the preceding
subparagraphs of this Paragraph 5 will be construed to require NAI to pay or
reimburse an Interested Party for costs paid by BNPPLC with the proceeds of the
Initial Advance as part of the Transaction Expenses or with Construction
Advances.
           (2)     Notice of Claims. If an Interested Party receives a written
notice of a claim for taxes or a claim alleging a tort or other unlawful conduct
that the Interested Party believes is covered by the indemnity in
subparagraph 5(C)(1), then such Interested Party will be expected to promptly
furnish a copy of such notice to NAI. The failure to so provide a copy of the
notice will not excuse NAI from its obligations under subparagraph 5(C)(1);
except that if such failure continues for more than fifteen days after the
notice is received by such Interested Party and NAI is unaware of the matters
described in the notice, with the result that NAI is unable to assert defenses
or to take other actions which could minimize its obligations, then NAI will be
excused from its obligation to indemnify such Interested Party (and any
Affiliate of such Interested Party) against Losses, if any, which would not have
been incurred or suffered but for such failure. For example, if BNPPLC fails to
provide NAI with a copy of a notice of an overdue tax obligation covered by the
indemnity set out in subparagraph 5(C)(1) and NAI is not otherwise already aware
of such obligation, and if as a result of such failure BNPPLC becomes liable for
penalties and interest covered by the indemnity in excess of the penalties and
interest that would have accrued if NAI had been promptly provided with a copy
of the notice, then NAI will be excused from any obligation to BNPPLC (or any
Affiliate of BNPPLC) to pay the excess.
           (3)     Withholding of Consent to Settlements Proposed by NAI. With
regard to any tort claim against an Interested Party for which NAI undertakes to
defend the Interested Party as provided in subparagraph 5(C)(4)(a), if the
Interested Party unreasonably refuses to consent to a settlement of the claim
which is proposed by NAI
 
Lease Agreement (Building 9) – Page 20

 



--------------------------------------------------------------------------------



 



and which will meet the conditions listed in the next sentence, NAI’s liability
for the cost of continuing the defense and for any other amounts payable in
respect of the claim will be limited to the total cost for which the settlement
proposed by NAI would have been accomplished but for the unreasonable refusal to
consent. Any such settlement proposed by NAI must meet the following conditions:
(A) at the time of the settlement by NAI, NAI must pay all amounts required to
release the Interested Party and its property interests from any further
obligation for or liens securing the applicable claim and from any interest,
penalties and other related liabilities, and (B) the settlement or compromise
must not involve an admission of fraud or criminal wrongdoing or result in some
other material adverse consequence to the Interested Party.
           (4)     Settlements Without the Prior Consent of NAI.
           (a)     Except as otherwise provided in subparagraph 5(D)(4)(b), if
any Interested Party settles any tort claim for which it is entitled to be
indemnified by NAI without NAI’s consent, then NAI may, by notice given to the
Interested Party no later than ten days after NAI is notified of the settlement,
elect to pay Reasonable Settlement Costs to the Interested Party in lieu of a
payment or reimbursement of actual settlement costs. (With respect to any tort
claim asserted against an Interested Party, “Reasonable Settlement Costs” means
the maximum amount that a prudent Person in the position of the Interested
Party, but able to pay any amount, might reasonably agree to pay to settle the
tort claim, taking into account the nature and amount of the claim, the relevant
facts and circumstances known to such Interested Party at the time of settlement
and the additional Attorneys Fees’ and other costs of defending the claim which
could be anticipated but for the settlement.) After making an election to pay
Reasonable Settlement Costs with regard to a particular tort claim and a
particular Interested Party, NAI will have no right to rescind or revoke the
election, despite any subsequent determination that Reasonable Settlement Costs
exceed actual settlement costs. It is understood that Reasonable Settlement
Costs may be more or less than actual settlement costs and that a final
determination of Reasonable Settlement Costs may not be possible until after NAI
must decide between paying Reasonable Settlement Costs or paying actual
settlement costs.
           (b)     Notwithstanding the foregoing, NAI will have no right to
elect to pay Reasonable Settlement Costs in lieu of actual settlement costs if
an Interested Party settles claims without NAI’s consent at any time when an
Event of Default has occurred and is continuing or after a failure by NAI to
conduct with due diligence and in good faith the defense of and the response to
any claim, proceeding or investigation as provided in subparagraph 5(C)(4)(a).
 
Lease Agreement (Building 9) – Page 21

 



--------------------------------------------------------------------------------



 



           (c)     Except as provided in this subparagraph 5(D)(4), no
settlement by any Interested Party of any claim made against it will excuse NAI
from any obligation to indemnify the Interested Party against the settlement
costs or other Losses suffered by reason of, in connection with, arising out of,
or in any way related to such claim.
           (5)     No Authority to Admit Wrongdoing by NAI or to Bind NAI to any
Settlement. No Interested Party will under any circumstances have any authority
to bind NAI to an admission of wrongdoing or responsibility to any third party
claimant with regard to matters for which such Interested Party claims a right
to indemnification from NAI under this Lease.
Further, nothing herein contained, including the foregoing provisions concerning
settlements by Interested Parties of indemnified Losses, will be construed as
authorizing any Interested Party to bind NAI to do or refrain from doing
anything to satisfy a third party claimant. If, for example, a claim is made by
a Governmental Authority that NAI must refrain from some particular conduct on
or about the Land in order to comply with Applicable Laws, BNPPLC cannot bind
NAI (and will not purport to bind NAI) to any agreement to refrain from such
conduct or otherwise prevent NAI from continuing to contest the claim by reason
of any provision set forth herein.
Moreover, so long as this Lease continues, no Interested Party may settle any
claim involving the Property by executing any agreement (including any consent
decree proposed by any Governmental Authority) which purports to prohibit, limit
or impose conditions upon any use of the Property by NAI without the prior
written consent of NAI. In the case of any proposed settlement of a claim
asserted by a Governmental Authority against BNPPLC, NAI will not unreasonably
withhold such consent. However, for purposes of determining whether it is
reasonable for NAI to withhold such consent, any diligent ongoing undertaking by
NAI to contest such the claim on behalf of BNPPLC will be relevant.
Subject to the foregoing provisions in this subparagraph 5(D)(5), any Interested
Party may agree for itself (and only for itself) to act or refrain from doing
anything as demanded or requested by a third party claimant; provided, however,
in no event will such an agreement impede NAI from continuing to exercise its
rights to operate its business on the Property or elsewhere in any lawful manner
deemed appropriate by NAI, nor will any such agreement limit or impede NAI’s
right to contest claims raised by any third party claimants (including
Governmental Authorities) that NAI is not complying or has not complied with
Applicable Laws.
           (6)     Defense of Tax Claims. This Lease does not grant to NAI any
right to
 
Lease Agreement (Building 9) – Page 22

 



--------------------------------------------------------------------------------



 



control the defense of or contest any tax claim for which an Interested Party
may have a right to indemnity under subparagraph 5(C), other than the right to
contest Local Impositions as provided in subparagraph 5(A), nor does this Lease
grant to NAI the right to inspect the income tax returns, books or records of
any Interested Party. Nevertheless, if a tax claim is asserted against BNPPLC
for which it is entitled to be indemnified pursuant to subparagraph 5(C), BNPPLC
will consider in good faith any defenses and strategies proposed by NAI with
regard to such claim. Further, if any such tax claim is asserted against BNPPLC
which involves assertions that apply not only to the transactions contemplated
by this Lease, but also to other similar transactions in which BNPPLC has
participated, then BNPPLC will not settle the claim on a basis that results in a
disproportionately greater tax burden with respect to the transactions
contemplated herein than with respect to such other similar transactions. For
example, if taxing authorities assert that both this Lease and other comparable
lease agreements made by BNPPLC are not financing arrangements as intended by
the parties thereto, and on the basis of such assertions the taxing authorities
claim that BNPPLC owes income taxes which are not Excluded Taxes, then BNPPLC
will not settle the claim in a manner that would cause NAI’s liability under
subparagraph 5(C) to be disproportionately greater than the indemnity obligation
of another similarly situated tenant of BNPPLC under another lease agreement
with an indemnity provision comparable to subparagraph 5(C). Also, BNPPLC will
not grant to another tenant the right to dictate to BNPPLC the tax position
BNPPLC must take in regard to the Property or the Operative Documents, except
that BNPPLC may include provisions comparable to the foregoing in other leases
to assure other tenants against a disproportionately greater burden than NAI
will bear in regard to any settlement of a tax claim by BNPPLC.
           (7)     Indemnified Parties Other than Landlord. As a condition to
making any indemnity payment for Losses directly to any Interested Party other
than BNPPLC itself, NAI may require the Interested Party to confirm and agree in
writing that it will be obligated to make the payments to NAI as provided in
subparagraph 5(E)(2) in the event the Interested Party subsequently receives a
refund of the Losses covered by such indemnity payment.
     (E)     Refunds and Credits Related to Losses Paid by NAI.
           (1)     If BNPPLC receives a refund of any Losses paid, reimbursed or
advanced by NAI pursuant to this Paragraph 5 that has not already been accounted
for in the After Tax Basis calculation described in subparagraph 5(C)(1), BNPPLC
will promptly pay to NAI the amount of such refund, plus or minus any net tax
benefits or detriments realized by BNPPLC as a result of the refund and such
payment to NAI; provided, that the amount payable to NAI will not exceed the
amount of the indemnity payment in respect of such refunded Losses that was made
by NAI. If it is subsequently determined that BNPPLC
 
Lease Agreement (Building 9) – Page 23

 



--------------------------------------------------------------------------------



 



was not entitled to the refund, the portion of the refund that is repaid or
recaptured will be treated as a Loss for which NAI must indemnify BNPPLC
pursuant to this Paragraph 5 without regard to subparagraph 5(D). If, in
connection with any such refund, BNPPLC also receives an amount representing
interest on such refund, BNPPLC will promptly pay to NAI the amount of such
interest, plus or minus any net tax benefits or detriments realized by BNPPLC as
a result of the receipt or accrual of the interest and as a result of such
payment to NAI; provided, that BNPPLC will not be required to make any such
payment in respect of the interest (if any) that is fairly attributable to a
period for which NAI had not yet paid, reimbursed or advanced the Losses
refunded to BNPPLC.
           (2)     If any Interested Party (other than BNPPLC itself) receives a
refund of any Loss paid, reimbursed or advanced by NAI pursuant to this
Paragraph 5 that has not already been accounted for in the After Tax Basis
calculation described in subparagraph 5(C)(1), NAI may demand (and enforce the
demand pursuant to any agreement previously delivered by the Interested Party as
provided in subparagraph 5(D)(7)) that such Interested Party promptly pay to NAI
the amount of such refund, plus or minus any net tax benefits or detriments
realized by such Interested Party as a result of the refund and such payment to
NAI; provided, that the amount payable to NAI will not exceed the amount of the
indemnity payment in respect of such refunded Losses that was made by NAI. If it
is subsequently determined that such Interested Party was not entitled to the
refund, the portion of the refund that is repaid or recaptured will be treated
as a Loss for which NAI must indemnify such Interested Party pursuant to this
Paragraph 5 without regard to subparagraph 5(D). If, in connection with any such
refund, such Interested Party also receives an amount representing interest on
such refund, NAI may demand that such Interested Party promptly pay to NAI the
amount of such interest, plus or minus any net tax benefits or detriments
realized by such Interested Party as a result of the receipt or accrual of the
interest and as a result of such payment to NAI; provided, that such Interested
Party will not be required to make any such payment in respect of the interest
(if any) which is fairly attributable to a period before NAI paid, reimbursed or
advanced the Losses refunded to such Interested Party.
           (3)     With respect to Losses incurred or suffered by an Interested
Party and paid or reimbursed by NAI on an After Tax Basis, if taxes of such
Interested Party which are not subject to indemnification by NAI are reduced
because of such Losses (whether by reason of a deduction, credit or otherwise)
and such reduction was not taken into account in the calculation of the required
reimbursement or payment by NAI, then for purposes of this subparagraph 5(E)
such reduction will be considered a “refund”.
           (4)     Notwithstanding the foregoing, in no event will BNPPLC or any
other Interested Party be required to make any payment to NAI pursuant to this
subparagraph 5(E) when an Event of Default has occurred and is continuing.
 
Lease Agreement (Building 9) – Page 24

 



--------------------------------------------------------------------------------



 



       (F)     Reimbursement of Excluded Taxes Paid by NAI. If NAI is ever
required (by laws imposing withholding tax obligations or otherwise) to pay
Excluded Taxes that any Interested Party should have paid, but failed to pay
when due, in connection with this Lease, such Interested Party must reimburse
NAI for such Excluded Taxes (together with any additional amount required to
preserve for NAI the full amount of such reimbursement after related taxes are
considered, calculated in the same manner that an Additional Indemnity Payment
would be calculated under subparagraph 5(C)(1) in the case of a reimbursement
owed by NAI to an Interested Party) within 30 days after such Interested Party’s
receipt of a written demand for such reimbursement by NAI.
       (G)     Collection on Behalf of Participants. BNPPLC may, on behalf of
any Participant or its Affiliates, collect any amount that becomes due from NAI
to such Participant or its Affiliates pursuant to subparagraph 5(B) or 5(C), in
which case BNPPLC will be obligated to such Participant in respect of the
collected amount as provided in the Participation Agreement. Alternatively, as
provided in the Participation Agreement, BNPPLC may assign the right to collect
any such amount to such Participant, in which case the Participant will be
entitled to collect the same directly from NAI.
6     Replacement of Participants.
       (A)     NAI’s Right to Substitute Participants. During the Term, so long
as no Event of Default exists and subject to the terms and conditions set forth
in subparagraph 6(B), if any Participant which is not an Affiliate of BNPPLC (in
this Paragraph, the “Unrelated Participant”) (1) declines to approve the Rent
for an extension of this Lease under subparagraph 1(D), or (2) makes a demand
for compensation under subparagraph 5(B), NAI may request that BNPPLC execute
Participation Agreement Supplements (as defined in the Participation Agreement)
as needed to transfer the rights of the Unrelated Participant thereunder to one
or more new Participants (in this subparagraph, whether one or more, the “New
Participants”) designated by NAI who are willing and able to accept such
interests and to make Funding Advances as necessary to terminate the Unrelated
Participant’s right to payments in respect of Base Rent and the Lease Balance
under the Operative Documents. BNPPLC will execute such Participation Agreement
Supplements within ten Business Days of the later to occur of such request by
NAI and satisfaction of all conditions set forth in subparagraph 6(B).
       (B)     Conditions to Replacement of Participants. NAI and BNPPLC,
working together, will endeavor in good faith to identify New Participants that
are willing to replace any Unrelated Participant described in the preceding
subparagraph and that are acceptable to both NAI and BNPPLC. (The term New
Participants may include new parties to the Participation Agreement and it may
include existing Participants that increase their Funding Advances as needed to
replace the Unrelated Participant.) However, nothing contained herein will be
construed to require BNPPLC itself to increase its Percentage (as defined in the
Participation Agreement) to
 
Lease Agreement (Building 9) – Page 25

 



--------------------------------------------------------------------------------



 



replace an Unrelated Participant, and nothing herein contained will be construed
to require BNPPLC itself to provide or to obtain from its Affiliates Funding
Advances to replace the Funding Advances that an Unrelated Participant has
provided or agreed to provide. Also, New Participants will be subject to the
approval of BNPPLC; provided, that BNPPLC must not unreasonably withhold its
approval for the substitution of any New Participant proposed by NAI for any
Unrelated Participant so long as (i) no Event of Default has occurred and is
continuing, (ii) BNPPLC determines it can give such approval without violating
Applicable Laws, without breaching its obligations under the Participation
Agreement, and without waiving rights or remedies it has under this Lease or the
other Operative Documents, (iii) BNPPLC or BNPPLC’s Parent is not involved in
any material litigation adverse to the New Participant in any pending lawsuit or
other legal proceeding, and (iv) all of the conditions listed in the next
sentence are satisfied. Any substitution of New Participants for an Unrelated
Participant as provided in this Paragraph will be subject to the following
conditions:
           (1)     the proposed substitution does not include a waiver of rights
by BNPPLC against any Unrelated Participant or require BNPPLC to pay any amounts
out-of-pocket that are not reimbursed concurrently by NAI or the New
Participants;
           (2)     the New Participants must become parties to the Participation
Agreement (by executing supplements to that agreement as provided therein) and
must provide all funds due to the Unrelated Participant being replaced because
of the termination of the Unrelated Participant’s rights to receive payments in
respect of Net Cash Flow and Net Sales Proceeds (both as defined in the
Participation Agreement); and
           (3)     the obligations of BNPPLC to the New Participants must not
exceed the obligations that BNPPLC would have had to the Unrelated Participant
if there had been no substitution, other than those for which NAI is liable.
Upon consummation of any such substitution NAI must pay to the replaced
Participant Breakage Costs, if any, incurred by the replaced Participant because
of the substitution.
7     Items Included in the Property
       (A)     Status of Property. All Improvements on the Land from time to
time will constitute “Property” covered by this Lease. Further, as provided in
the Construction Agreement, to the extent heretofore or hereafter acquired by
NAI (in whole or in part) with any portion of the Initial Advance or with any
Construction Advances or with other funds for which NAI has received or receives
reimbursement from such funds previously advanced, the Initial Advance or
Construction Advances, all furnishings, furniture, chattels, permits, licenses,
franchises, certificates and other personal property of whatever nature will be
deemed to have been acquired on behalf of BNPPLC by NAI and will constitute
“Property” covered by this Lease, as will all
 
Lease Agreement (Building 9) – Page 26

 



--------------------------------------------------------------------------------



 



renewals or replacements of or substitutions for any such Property. Upon request
of BNPPLC, but not more often than once in any period of twelve consecutive
months, NAI will deliver to BNPPLC an inventory describing all significant items
of Personal Property (and, in the case of Tangible Personal Property, showing
the make, model, serial number and location thereof) with a certification by NAI
that such inventory is true and complete and that all items specified in the
inventory are covered by this Lease free and clear of any Lien other than the
Permitted Encumbrances or Liens Removable by BNPPLC.
       (B)     Changes in the Land Covered by the Ground Lease. Upon any
amendment of the definition of the “Land” covered by the Ground Lease, the
“Land” as defined in and covered by this Lease and the other Operative Documents
will also be so amended.
8     Environmental.
       (A)     Environmental Covenants by NAI.
                  (1)     NAI will not conduct or permit others to conduct
Hazardous Substance Activities on the Property, except Permitted Hazardous
Substance Use and Remedial Work.
                  (2)     NAI will not discharge or permit the discharge of
anything (including Permitted Hazardous Substances) on or from the Property that
would require any permit under applicable Environmental Laws, other than
(i) storm water runoff, (ii) waste water discharges through a publicly owned
treatment works, (iii) discharges that are a necessary part of any Remedial
Work, and (iv) other similar discharges consistent with the definition herein of
Permitted Hazardous Substance Use which do not significantly increase the risk
of Environmental Losses to BNPPLC, in each case in strict compliance with
Environmental Laws.
                  (3)     Following any discovery that Remedial Work is required
by Environmental Laws or is otherwise reasonably believed by BNPPLC to be
required, and to the extent not inconsistent with the other provisions of this
Lease, NAI must promptly perform and diligently and continuously pursue such
Remedial Work.
                  (4)     If requested by BNPPLC in connection with any Remedial
Work required by this subparagraph, NAI must retain environmental consultants
reasonably acceptable to BNPPLC to evaluate any significant new information
generated during NAI’s implementation of the Remedial Work and to discuss with
NAI whether such new information indicates the need for any additional measures
that NAI should take to protect the health and safety of persons (including
employees, contractors and subcontractors and their employees) or to protect the
environment. NAI must implement
 
Lease Agreement (Building 9) – Page 27

 



--------------------------------------------------------------------------------



 



any such additional measures to the extent required with respect to the Property
by Environmental Laws or otherwise reasonably believed by BNPPLC to be required.
       (B)     Right of BNPPLC to do Remedial Work Not Performed by NAI. If
NAI’s failure to perform any Remedial Work required as provided in subparagraph
8(A) continues beyond the Environmental Cure Period (as defined below), BNPPLC
may, in addition to any other remedies available to it, conduct all or any part
of the Remedial Work. To the extent that Remedial Work is done by BNPPLC
pursuant to the preceding sentence (including any removal of Hazardous
Substances), the cost thereof will be a demand obligation owing by NAI to
BNPPLC. As used in this subparagraph, "Environmental Cure Period” means the
period ending on the earliest of: (1) ninety days after NAI is notified of the
breach which must be cured within such period or, if during such ninety days NAI
initiates the Remedial Work and diligently and continuously pursues it in
accordance with a timetable accepted and approved by applicable Governmental
Authorities (which may include delays waiting for permits or other
authorizations), the date by which such Remedial Work is to be completed
according to such timetable, (2) the date that any writ or order is issued for
the levy or sale of any property owned by BNPPLC (including the Property)
because of such breach, (3) the date that any criminal action is instituted or
overtly threatened against BNPPLC or any of its directors, officers or employees
because of such breach, or (4) any Designated Sale Date upon which, for any
reason, NAI or an Affiliate of NAI or any Applicable Purchaser does not purchase
BNPPLC’s interest in the Property pursuant to the Purchase Agreement for a net
price to BNPPLC (when taken together with any Supplemental Payment paid by NAI
pursuant to the Purchase Agreement, in the case of a purchase by an Applicable
Purchaser) equal to the Break Even Price.
       (C)     Environmental Inspections and Reviews. BNPPLC reserves the right
to retain environmental consultants to review any report prepared by NAI or to
conduct BNPPLC’s own investigation to confirm whether NAI is complying with the
requirements of this Paragraph 8. NAI grants to BNPPLC and to BNPPLC’s agents,
employees, consultants and contractors the right to enter upon the Property
during reasonable hours and after reasonable notice to inspect the Property and
to perform such tests as BNPPLC deems reasonably necessary or appropriate to
review or investigate Hazardous Substances in, on, under or about the Property
or any discharge or reasonably suspected discharge of Hazardous Substances into
groundwater or surface water from the Property. NAI must promptly reimburse
BNPPLC for the fees of its environmental consultants and the costs of any such
inspections and tests; provided, however, BNPPLC’s right to reimbursement for
the fees of any consultant engaged as provided in this subparagraph or for the
costs of any inspections or test undertaken as provided in this subparagraph
will be limited to the following circumstances: (1) an Event of Default has
occurred and is continuing at the time of such engagement, tests or inspections;
(2) NAI has not exercised the Purchase Option and BNPPLC has retained the
consultant to establish the condition of the Property prior to any conveyance
thereof pursuant to the Purchase Agreement or to the expiration of this Lease;
(3) BNPPLC has retained the consultant to satisfy any regulatory requirements
applicable to
 
Lease Agreement (Building 9) – Page 28

 



--------------------------------------------------------------------------------



 



BNPPLC or its Affiliates; (4) BNPPLC has retained the consultant because it has
reason to believe, and does in good faith believe, that a significant violation
of Environmental Laws concerning the Property has occurred; or (5) BNPPLC has
retained the consultant because BNPPLC has been notified of a possible violation
of Environmental Laws concerning the Property by any Governmental Authority
having jurisdiction.
       (D)     Communications Regarding Environmental Matters.
           (1)     NAI must promptly advise BNPPLC and Participants of (i) any
discovery known to NAI of any event or circumstance which would render any of
the representations of NAI herein or in any of the other Operative Documents
concerning environmental matters materially inaccurate or misleading if made at
the time of such discovery and assuming that NAI was aware of all relevant
facts, (ii) any Remedial Work (or change in Remedial Work) required or
undertaken by NAI or its Affiliates in response to any (A) discovery of any
Hazardous Substances on, under or about the Property other than Permitted
Hazardous Substances or (B) any claim for damages resulting from Hazardous
Substance Activities, (iii) any discovery known to NAI of any occurrence or
condition on any real property adjoining or in the vicinity of the Property
which would or could reasonably be expected to cause the Property or any part
thereof to be subject to any ownership, occupancy, transferability or use
restrictions under Environmental Laws, or (iv) any investigation or inquiry
known to NAI of any failure or alleged failure by NAI to comply with
Environmental Laws affecting the Property by any Governmental Authority
responsible for enforcing Environmental Laws. In such event, NAI will deliver to
BNPPLC within thirty days after BNPPLC’s request, a preliminary written
environmental plan setting forth a general description of the action that NAI
proposes to take with respect thereto, if any, to bring the Property into
compliance with Environmental Laws or to correct any breach by NAI of this
Paragraph 8, including any proposed Remedial Work, the estimated cost and time
of completion, the name of the contractor and a copy of the construction
contract, if any, and such additional data, instruments, documents, agreements
or other materials or information as BNPPLC may reasonably request.
           (2)     NAI will provide BNPPLC and Participants with copies of all
material written communications with Governmental Authorities relating to the
matters listed in the preceding clause (1). NAI will also provide BNPPLC and
Participants with copies of any correspondence from third Persons which threaten
litigation over any significant failure or alleged significant failure of NAI to
maintain or operate the Property in accordance with Environmental Laws.
           (3)     Prior to NAI’s submission of a communication to any
regulatory agency or third party which causes, or potentially could cause
(whether by implementation of or response to said communication), a material
change in the scope, duration, or nature of
 
Lease Agreement (Building 9) – Page 29

 



--------------------------------------------------------------------------------



 



any Remedial Work, NAI must, to the extent practicable, deliver to BNPPLC and
Participants a draft of the proposed submission (together with the proposed date
of submission), and in good faith assess and consider any comments of BNPPLC
regarding the same. Promptly after BNPPLC’s request, NAI will meet with BNPPLC
to discuss the submission, will provide any additional information reasonably
requested by BNPPLC and will provide a written explanation to BNPPLC addressing
the issues raised by comments (if any) of BNPPLC regarding the submission.
9     Insurance Required and Condemnation.
       (A)     Liability Insurance. Throughout the Term NAI must maintain
commercial general liability insurance against claims for bodily and personal
injury, death and property damage occurring in or upon or resulting from any
occurrence in or upon the Property under one or more insurance policies that
satisfy the Minimum Insurance Requirements. NAI must deliver and maintain with
BNPPLC for each liability insurance policy required by this Lease written
confirmation of the policy and the scope of the coverage provided thereby issued
by the applicable insurer or its authorized agent, which confirmation must also
satisfy the Minimum Insurance Requirements.
       (B)     Property Insurance.
           (1)     Throughout the Term NAI must keep all Improvements (including
all alterations, additions and changes made to the Improvements) insured against
fire and other casualty under one or more property insurance policies that
satisfy the Minimum Insurance Requirements. NAI must deliver and maintain with
BNPPLC for each property insurance policy required by this Lease written
confirmation of the policy and the scope of the coverage provided thereby issued
by the applicable insurer or its authorized agent, which confirmation must also
satisfy the Minimum Insurance Requirements.
           (2)     If any of the Property is destroyed or damaged by fire,
explosion, windstorm, hail or by any other casualty against which insurance is
required hereunder, (a) BNPPLC may, but will not be obligated to, make proof of
loss if not made promptly by NAI after notice from BNPPLC, (b) each insurance
company concerned is hereby authorized and directed to make payment for such
loss directly to BNPPLC (or, if so instructed by BNPPLC, to NAI) for application
as required by Paragraph 10, and (c) BNPPLC will be entitled, in its own name or
in the name of NAI or in the name of both, to settle, adjust or compromise any
and all claims for loss, damage or destruction under any policy or policies of
insurance; except that, if any such claim is for less than $1,000,000, if no
97-10/Meltdown Event has occurred and if no Event of Default has occurred and is
continuing, NAI alone will have the right to settle, adjust or compromise the
claim as NAI deems appropriate; and, except that, during the Term, so long as no
 
Lease Agreement (Building 9) – Page 30

 



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing, BNPPLC must provide NAI with at
least forty-five days notice of BNPPLC’s intention to settle any such claim
before settling it unless NAI has already approved of the settlement by BNPPLC.
           (3)     BNPPLC will not in any event or circumstances be liable or
responsible for failure to collect, or to exercise diligence in the collection
of, any insurance proceeds.
           (4)     If any casualty results in damage to or loss or destruction
of the Property, NAI must give prompt notice thereof to BNPPLC and Paragraph 10
will apply.
       (C)     Failure to Obtain Insurance. If NAI fails to obtain any insurance
or to provide confirmation of any such insurance as required by this Lease,
BNPPLC will be entitled (but not required) to obtain the insurance that NAI has
failed to obtain or for which NAI has not provided the required confirmation
and, without limiting BNPPLC’s other remedies under the circumstances, BNPPLC
may require NAI to reimburse BNPPLC for the cost of such insurance and to pay
interest thereon computed at the Default Rate from the date such cost was paid
by BNPPLC until the date of reimbursement by NAI.
       (D)     Condemnation. Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Property or any
portion thereof, or any other similar governmental or quasi-governmental
proceedings arising out of injury or damage to the Property or any portion
thereof, each party will promptly notify the other (provided, however, BNPPLC
will have no liability for its failure to provide such notice) of the pendency
of such proceedings. (As used herein, “condemnation of the Property” or words of
like effect will include any indirect condemnation by means of a taking of the
Land or the Existing Appurtenant Easements or any part thereof.) NAI must, at
its expense, diligently prosecute any such proceedings and must consult with
BNPPLC, its attorneys and experts and cooperate with them as reasonably
requested in the carrying on or defense of any such proceedings. BNPPLC is
hereby authorized, in its own name or in the name of NAI or in the name of both,
at any time after a 97-10/Meltdown Event or when an Event of Default has
occurred and is continuing, but not otherwise without NAI’s prior consent, to
execute and deliver valid acquittances for, and to appeal from, any such
judgment, decree or award concerning condemnation of any of the Property. BNPPLC
will not in any event or circumstances be liable or responsible for failure to
collect, or to exercise diligence in the collection of, any such proceeds,
judgments, decrees or awards.
       Notwithstanding the foregoing provisions of this subparagraph, if
condemnation proceeds totaling not more than $1,000,000 are to be recovered as a
result of a taking of less than all or substantially all of the Property, NAI
may directly receive and hold such proceeds during the Term, so long as no Event
of Default has occurred and is continuing and NAI applies such proceeds as
required herein.
 
Lease Agreement (Building 9) – Page 31

 



--------------------------------------------------------------------------------



 



       (E)     Waiver of Subrogation. NAI, for itself and for any Person
claiming through it (including any insurance company claiming by way of
subrogation), waives any and every claim which arises or may arise in its favor
against BNPPLC or any other Interested Party to recover Losses for which NAI is
compensated by insurance or would be compensated by the insurance contemplated
in this Lease, but for any deductible or self-insured retention maintained under
such insurance or but for a failure of NAI to maintain the insurance as required
by this Lease. NAI agrees to have such insurance policies properly endorsed so
as to make them valid notwithstanding this waiver, if such endorsement is
required to prevent a loss of insurance.
10     Application of Insurance and Condemnation Proceeds.
       (A)     Collection and Application of Insurance and Condemnation Proceeds
Generally. This Paragraph 10 will govern the application of proceeds received by
BNPPLC or NAI during the Term from any third party (1) under any property
insurance policy as a result of damage to the Property (including proceeds
payable under any insurance policy covering the Property which is maintained by
NAI), (2) as compensation for any restriction placed upon the use or development
of the Property or for the condemnation of the Property or any portion thereof,
or (3) because of any judgment, decree or award for injury or damage to the
Property (e.g.,damage resulting from a third party’s release of Hazardous
Materials onto the Property); excluding, however, any funds paid to BNPPLC by
BNPPLC’s Parent, by an Affiliate of BNPPLC or by any Participant that is made to
compensate BNPPLC for any Losses BNPPLC may suffer or incur in connection with
this Lease or the Property. Except as provided in subparagraph 10(D), NAI must
promptly pay over to BNPPLC any insurance, condemnation or other proceeds
covered by this Paragraph 10 which NAI may receive from any insurer, condemning
authority or other third party. All proceeds covered by this Paragraph 10,
including those received by BNPPLC from NAI or third parties, will be applied as
follows:
           (1)     First, proceeds covered by this Paragraph 10 will be used to
reimburse BNPPLC for any reasonable costs and expenses, including Attorneys’
Fees, that BNPPLC incurred to collect the proceeds.
           (2)     Second, the proceeds remaining after such reimbursement to
BNPPLC (hereinafter, the “Remaining Proceeds”) will be applied, as hereinafter
more particularly provided, either as a Qualified Prepayment or to reimburse NAI
or BNPPLC for the actual out-of-pocket costs of repairing or restoring the
Property. Until, however, any Remaining Proceeds received by BNPPLC are applied
by BNPPLC as a Qualified Prepayment or applied by BNPPLC to reimburse costs of
repairs to or restoration of the Property pursuant to this Paragraph 10, BNPPLC
will hold and maintain such Remaining Proceeds as Escrowed Proceeds in an
interest bearing account, and all interest earned on such account will be added
to and made a part of such Escrowed Proceeds.
 
Lease Agreement (Building 9) – Page 32

 



--------------------------------------------------------------------------------



 



       (B)     Advances of Escrowed Proceeds to NAI. Except as otherwise
provided below in this Paragraph 10, BNPPLC will advance all Remaining Proceeds
held by it as Escrowed Proceeds to reimburse NAI for the actual out-of-pocket
cost to NAI of repairing or restoring the Property in accordance with the
requirements of this Lease and the other Operative Documents as the applicable
repair or restoration, progresses and upon compliance by NAI with such terms,
conditions and requirements as may be reasonably imposed by BNPPLC to assure the
completion of such repair or restoration with available funds. So long as any
Lease Balance remains outstanding, however, BNPPLC will not be required to pay
Escrowed Proceeds to NAI in excess of the actual out-of-pocket cost to NAI of
the applicable repair or restoration, as evidenced by invoices or other
documentation reasonably satisfactory to BNPPLC, it being understood that BNPPLC
may retain and, after NAI has completed the applicable repair or restoration and
been reimbursed for the out-of-pocket cost thereof, apply any such excess (or so
much thereof as is needed to reduce the Lease Balance to zero) as a Qualified
Prepayment.
       (C)     Application of Escrowed Proceeds as a Qualified Prepayment.
During the Term, so long as no Event of Default has occurred and is continuing,
BNPPLC will apply any Remaining Proceeds paid to it (or other amounts available
for application as a Qualified Prepayment) as a Qualified Prepayment on any date
that BNPPLC is directed to do so by a notice from NAI; however, if such a notice
from NAI specifies an effective date for a Qualified Prepayment that is less
than five Business Days after BNPPLC’s actual receipt of the notice, BNPPLC may
postpone the date of the Qualified Prepayment to any date not later than five
Business Days after BNPPLC’s receipt of the notice. In any event, BNPPLC may
deduct Breakage Costs or any Fixed Rate Settlement Amount incurred in connection
with any Qualified Prepayment from the Remaining Proceeds or other amounts
available for application as the Qualified Prepayment, and NAI must reimburse
BNPPLC upon request for any such Breakage Costs or Fixed Rate Settlement Amount
that BNPPLC incurs but does not deduct.
       (D)     Right of NAI to Receive and Apply Remaining Proceeds Below a
Certain Level. If, after the Completion Date, any condemnation of any portion of
the Property or any casualty resulting in the diminution, destruction,
demolition or damage to any portion of the Property will (in the good faith
judgment of BNPPLC) reduce the then current “AS IS” market value by less than
$1,000,000 and (in the good faith estimation of BNPPLC) be unlikely to result in
Remaining Proceeds of more than $1,000,000, and if no 97-10/Meltdown Event has
occurred and no Event of Default has occurred and is continuing, then BNPPLC
will, upon NAI’s request, instruct the condemning authority or insurer, as
applicable, to pay the Remaining Proceeds resulting therefrom directly to NAI.
NAI must apply any such Remaining Proceeds to the repair or restoration of the
Property to a safe and secure condition and to a value of no less than the value
before taking or casualty.
       (E)     Special Provisions Applicable After a 97-10/Meltdown Event or an
Event of Default. Notwithstanding the foregoing, after any 97-10/Meltdown Event,
and when any Event of
 
Lease Agreement (Building 9) – Page 33

 



--------------------------------------------------------------------------------



 



Default has occurred and is continuing, BNPPLC will be entitled to receive and
collect all insurance, condemnation or other proceeds governed by this
Paragraph 10 and to apply all Remaining Proceeds, when and to the extent deemed
appropriate by BNPPLC in its sole discretion, either (A) to the reimbursement of
NAI or BNPPLC for the out-of-pocket cost of repairing or restoring the Property,
or (B) as Qualified Prepayments. Further, when any Event of Default has occurred
and is continuing, if the Remaining Proceeds paid to BNPPLC with respect to any
damage or destruction of the Property are reduced by reason of any insurance
deductible or self-insured retention, NAI must pay to BNPPLC upon demand an
additional amount equal to the full amount of such deductible or self insured
retention, whereupon the additional amount paid will be added to the Remaining
Proceeds and applied as such by BNPPLC in accordance with the provisions of this
Lease.
       (F)     NAI’s Obligation to Restore. Regardless of the adequacy of any
Remaining Proceeds available to NAI hereunder, if on or after the Completion
Date, the Property is damaged by fire or other casualty or less than all or
substantially all of the Property is taken by condemnation, NAI must either
(1) promptly restore or improve the Property or the remainder thereof to a value
no less than the Lease Balance and to a reasonably safe and sightly condition,
or (2) promptly restore the Property or remainder thereof to a reasonably safe
and sightly condition and pay to BNPPLC for application as a Qualified
Prepayment the amount (if any), as determined by BNPPLC, needed to reduce the
Lease Balance to no more than the then current “AS IS” market value of the
Property or remainder thereof.
       (G)     Takings of All or Substantially All of the Property on or after
the Completion Date. In the event of any taking of all or substantially all of
the Property on or after the Completion Date, BNPPLC will be entitled to apply
all Remaining Proceeds (or so much thereof as is required to reduce the Lease
Balance to zero) as a Qualified Prepayment. Any taking of so much of the
Property as, in BNPPLC’s good faith judgment, makes it impracticable to restore
or improve the remainder thereof as required by part (1) of the preceding
subparagraph will be considered a taking of substantially all the Property for
purposes of this Paragraph 10.
       (H)     If Remaining Proceeds Exceed the Lease Balance. Notwithstanding
the various provisions of this Paragraph 10 authorizing BNPPLC to apply
Remaining Proceeds received by it during the Term as a Qualified Prepayment, in
the event any such Remaining Proceeds exceed the sum of (i) all payments thereof
made to NAI to reimburse it for the costs of repairs and restoration to the
Property, (ii) any application thereof to cover costs incurred by BNPPLC for the
repair or restoration the Property and (iii) the Lease Balance, such excess will
not be applied as a Qualified Prepayment, but rather will constitute Escrowed
Proceeds which must, if NAI exercises the Purchase Option pursuant to the
Purchase Agreement, be delivered to the purchaser of the Property (be it NAI or
an Applicable Purchaser) as provided therein.
 
Lease Agreement (Building 9) – Page 34

 



--------------------------------------------------------------------------------



 



11     Additional Representations, Warranties and Covenants of NAI Concerning
the Property. NAI represents, warrants and covenants as follows:
       (A)     Operation and Maintenance. NAI must operate and maintain the
Property in a good and workmanlike manner and in compliance with Applicable Laws
in all material respects and pay or cause to be paid all fees or charges of any
kind due in connection therewith. (If NAI does not promptly correct any failure
of the Property to comply with Applicable Laws that is the subject of a written
complaint or demand for corrective action given by any Governmental Authority to
NAI, or to BNPPLC and forwarded by it to NAI, then for purposes of the preceding
sentence, NAI will be considered not to have maintained the Property “in
compliance with all Applicable Laws in all material respects” whether or not the
noncompliance would be material in the absence of the complaint or demand.) NAI
will not use or occupy, or allow the use or occupancy of, the Property in any
manner which violates any Applicable Laws or which constitutes a public or
private nuisance or which makes void, voidable or cancelable any insurance then
in force with respect to the Property. To the extent that any of the following
would, individually or in the aggregate, materially and adversely affect the
value of the Property or the use of the Property for purposes permitted by this
Lease, NAI will not, without BNPPLC’s prior consent: (i) initiate or permit any
zoning reclassification of the Property; (ii) seek any variance under existing
zoning ordinances applicable to the Property; (iii) use or permit the use of the
Property in a manner that would result in such use becoming a nonconforming use
under applicable zoning ordinances or similar laws, rules or regulations;
(iv) execute or file any subdivision plat affecting the Property; or (v) consent
to the annexation of the Property to any municipality. NAI will not cause or
permit any drilling or exploration for, or extraction, removal or production of,
minerals from the surface or subsurface of the Property, and NAI will not do
anything that could reasonably be expected to significantly reduce the market
value of the Property. If NAI receives a notice or claim from any Governmental
Authority that the Property is not in compliance with any Applicable Law, or
that any action may be taken against BNPPLC because the Property does not comply
with any Applicable Law, NAI must promptly furnish a copy of such notice or
claim to BNPPLC.
     Notwithstanding the foregoing, NAI may in good faith, by appropriate
proceedings, contest the validity and applicability of any Applicable Law with
respect to the Property, and pending such contest NAI will not be deemed in
default hereunder because of the violation of such Applicable Law, if NAI
diligently prosecutes such contest to completion in a manner reasonably
satisfactory to BNPPLC, and if NAI promptly causes the Property to comply with
any such Applicable Law upon a final determination by a court of competent
jurisdiction that the same is valid and applicable to the Property; provided,
however, in any event such contest must be concluded and the violation of such
Applicable Law must be corrected by NAI and any claims asserted against BNPPLC
or the Property because of such violation must be paid by NAI, all prior to the
earliest of (i) the date that any criminal prosecution is instituted or overtly
threatened against BNPPLC or any of its directors, officers or employees because
of such violation, (ii) the
 
Lease Agreement (Building 9) – Page 35

 



--------------------------------------------------------------------------------



 



date that any action is taken or overtly threatened by any Governmental
Authority against BNPPLC or any property owned by BNPPLC (including the
Property) because of such violation, or (iii) a Designated Sale Date upon which,
for any reason, NAI or an Affiliate of NAI or any Applicable Purchaser does not
purchase BNPPLC’s interest in the Property pursuant to the Purchase Agreement
for a price to BNPPLC (when taken together with any Supplemental Payment paid by
NAI pursuant to the Purchase Agreement, in the case of a purchase by an
Applicable Purchaser) equal to the Break Even Price.
       (B)     Debts for Construction, Maintenance, Operation or Development.
NAI must cause all debts and liabilities incurred in the construction,
maintenance, operation or development of the Property, including invoices for
labor, material and equipment and all debts and charges for utilities servicing
the Property, to be promptly paid.
       Notwithstanding the foregoing, NAI may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted
statutory liens in the nature of contractors’, mechanics’ or materialmens’
liens, and pending such contest NAI will not be deemed in default under this
subparagraph because of the contested lien if (1) within thirty days after being
asked to do so by BNPPLC, NAI bonds over to BNPPLC’s reasonable satisfaction all
such contested liens against the Property alleged to secure an amount in excess
of $1,000,000 (individually or in the aggregate), (2) NAI diligently prosecutes
such contest to completion in a manner reasonably satisfactory to BNPPLC, and
(3) NAI promptly causes to be paid any amount adjudged by a court of competent
jurisdiction to be due, with all costs and interest thereon, promptly after such
judgment becomes final; provided, however, that in any event each such contest
must be concluded and the lien, interest and costs must be paid by NAI prior to
the earliest of (i) the date that any criminal prosecution is instituted or
overtly threatened against BNPPLC or its directors, officers or employees
because of the nonpayment thereof, (ii) the date that any writ or order is
issued under which the Property or any other property in which BNPPLC has an
interest may be seized or sold or any other action is taken or overtly
threatened against BNPPLC or any property in which BNPPLC has an interest
because of the nonpayment thereof, or (iii) a Designated Sale Date upon which,
for any reason, NAI or an Affiliate of NAI or any Applicable Purchaser does not
purchase BNPPLC’s interest in the Property pursuant to the Purchase Agreement
for a price to BNPPLC (when taken together with any Supplemental Payment paid by
NAI pursuant to the Purchase Agreement, in the case of a purchase by an
Applicable Purchaser) equal to the Break Even Price.
       (C)     Repair, Maintenance, Alterations and Additions. NAI must keep the
Property in good order, operating condition and appearance and must cause all
necessary repairs, renewals and replacements to be promptly made. NAI will not
allow any of the Property to be materially misused, abused or wasted, and NAI
will promptly replace any worn-out fixtures and Tangible Personal Property with
fixtures and personal property comparable to the replaced items when new. NAI
will not, without the prior consent of BNPPLC, (i) remove from the Property any
 
Lease Agreement (Building 9) – Page 36

 



--------------------------------------------------------------------------------



 



fixture or Personal Property having significant value except such as are
replaced by NAI by fixtures or Personal Property of equal suitability and value,
free and clear of any lien or security interest (and for purposes of this clause
“significant value” will mean any fixture or Personal Property that has a value
of more than $100,000 or that, when considered together with all other fixtures
and Personal Property removed and not replaced by NAI by items of equal
suitability and value, has an aggregate value of $500,000 or more) or (ii) make
material new Improvements or alter Improvements in any material respect
following completion of the Work contemplated in the Construction Agreement.
       However, during the Term, so long as no Event of Default has occurred and
is continuing, BNPPLC will not unreasonably withhold a consent requested by NAI
pursuant to the preceding sentence for the construction or alteration of
Improvements. NAI acknowledges, however, that BNPPLC’s refusal or failure to
give such consent will be deemed reasonable if BNPPLC believes in good faith
that the construction or alteration for which NAI is requesting consent could
have a material adverse impact upon the value of the Property (taken as whole),
or if NAI has not provided BNPPLC with adequate information to allow BNPPLC to
properly evaluate such impact on value.
       Without limiting the foregoing, NAI must notify BNPPLC before making any
significant alterations to the Improvements during the Term, regardless of the
impact on the value of the Property expected to result from such alterations.
       (D)     Permitted Encumbrances. NAI must comply with and will cause to be
performed all of the covenants, agreements and obligations imposed upon the
owner of any interest in the Property by the Permitted Encumbrances. Without
limiting the foregoing, NAI must cause all amounts to be paid when due, the
payment of which is secured by any Lien against the Property created by the
Permitted Encumbrances. Without the prior consent of BNPPLC, NAI will not create
any new Permitted Encumbrance or enter into, initiate, approve or consent to any
modification of any Permitted Encumbrance that would create or expand or purport
to create or expand obligations or restrictions which would encumber BNPPLC’s
interest in the Property or be binding upon BNPPLC itself. (Whether BNPPLC must
give any such consent requested by NAI during the Term of this Lease will be
governed by subparagraph 4(C) of the Closing Certificate.)
       (E)     Books and Records Concerning the Property. NAI must keep books
and records that are accurate and complete in all material respects for the
Property and, subject to Paragraph 22, must permit all such books and records
(including all contracts, statements, invoices, bills and claims for labor,
materials and services supplied for the construction and operation of any
Improvements) to be inspected and copied by BNPPLC during normal business hours.
(BNPPLC will not over the objection of NAI inspect or copy such materials more
than once in any twelve month period unless BNPPLC believes in good faith that
more frequent
 
Lease Agreement (Building 9) – Page 37

 



--------------------------------------------------------------------------------



 



inspection and copying is required to determine whether a Default or an Event of
Default has occurred and is continuing or to assess the effect thereof or to
properly exercise remedies with respect thereto.) This subparagraph will not be
construed as requiring NAI to regularly maintain separate books and records
relating exclusively to the Property, but NAI will as reasonably requested from
time to time by BNPPLC construct or abstract from its regularly maintained books
and records information required by this subparagraph relating to the Property.
12     Assignment and Subletting by NAI.
       (A)     BNPPLC’s Consent Required. Without the prior consent of BNPPLC,
NAI will not assign, transfer, mortgage, pledge or hypothecate this Lease or any
interest of NAI hereunder and will not sublet all or any part of the Property,
by operation of law or otherwise, except as follows:
           (1)     During the Term, so long as no Event of Default has occurred
and is continuing, NAI may sublet (a) to Affiliates of NAI, or (b) no more than
thirty-three percent (33%) (computed on the basis of square footage) of the
useable space in then existing and completed building Improvements to Persons
who are not NAI’s Affiliates, subject to the conditions that (i) any such
sublease by NAI must be made expressly subject and subordinate to the terms
hereof, (ii) the sublease must have a term equal to or less than the remainder
of the then effective Term of this Lease, and (iii) the use permitted by the
sublease must be expressly limited to uses consistent with subparagraph 2(A) or
other uses approved in advance by BNPPLC as uses that will not present any
extraordinary risk of uninsured environmental or other liability.
           (2)     During the Term, so long as no Event of Default has occurred
and is continuing, NAI may assign all of its rights under this Lease and the
other Operative Documents to an Affiliate of NAI, subject to the conditions that
(a) the assignment must be in writing and must unconditionally provide that the
Affiliate assumes all of NAI’s obligations hereunder and thereunder, and (b) NAI
must execute an unconditional guaranty of the obligations assumed by the
Affiliate in form satisfactory to BNPPLC, confirming (x) that notwithstanding
the assignment NAI will remain primarily liable for all of the obligations
undertaken by NAI under the Operative Documents, (y) that such guaranty is a
guaranty of payment and performance and not merely of collection, and (z) that
NAI waives to the extent permitted by Applicable Law all defenses otherwise
available to guarantors or sureties.
       (B)     Standard for BNPPLC’s Consent to Assignments and Certain Other
Matters. Consents and approvals of BNPPLC which are required by this
Paragraph 12 will not be unreasonably withheld, but NAI acknowledges that
BNPPLC’s withholding of such consent or approval will be reasonable if BNPPLC
determines in good faith that (1) giving the approval may
 
Lease Agreement (Building 9) – Page 38

 



--------------------------------------------------------------------------------



 



increase BNPPLC’s risk of liability for any existing or future environmental
problem, (2) giving the approval is likely to substantially increase BNPPLC’s
administrative burden of complying with or monitoring NAI’s compliance with the
requirements of this Lease, or (3) any transaction for which NAI has requested
the consent or approval would negate NAI’s representations in the Operative
Documents regarding ERISA or cause any of the Operative Documents (or any
exercise of BNPPLC’s rights thereunder) to constitute a violation of any
provision of ERISA. Further, NAI acknowledges that BNPPLC may reasonably
require, as a condition to giving its consent to any assignment by NAI, that NAI
execute an unconditional guaranty providing that NAI will remain primarily
liable for all of the tenant’s obligations hereunder and under other Operative
Documents. Any such guaranty must be a guaranty of payment and not merely of
collection, must provide that NAI waives to the extent permitted by Applicable
Law all defenses otherwise available to guarantors or sureties, and must
otherwise be in a form satisfactory to BNPPLC.
       (C)     Consent Not a Waiver. No consent by BNPPLC to a sale, assignment,
transfer, mortgage, pledge or hypothecation of this Lease or NAI’s interest
hereunder, and no assignment or subletting of the Property or any part thereof
in accordance with this Lease or otherwise with BNPPLC’s consent, will release
NAI from liability hereunder; and any such consent will apply only to the
specific transaction thereby authorized and will not relieve NAI from any
requirement of obtaining the prior consent of BNPPLC to any further sale,
assignment, transfer, mortgage, pledge or hypothecation of this Lease or any
interest of NAI hereunder.
13     Assignment by BNPPLC.
       (A)     Restrictions on Transfers. Except by a Permitted Transfer, BNPPLC
will not assign, transfer, mortgage, pledge, encumber or hypothecate this Lease
or the other Operative Documents or any interest of BNPPLC in and to the
Property during the Term without the prior consent of NAI, which consent NAI may
withhold in its sole discretion. Further, notwithstanding anything to the
contrary herein contained, if withholding taxes are imposed on the Rents payable
to BNPPLC hereunder because of BNPPLC’s assignment of this Lease to any citizen
of, or any corporation or other entity formed under the laws of, a country other
than the United States, NAI will not be required to compensate BNPPLC or any
such assignee for the withholding tax.
       (B)     Effect of Permitted Transfer or other Assignment by BNPPLC. If by
a Permitted Transfer BNPPLC sells or otherwise transfers the Property and
assigns to the transferee all of BNPPLC’s rights under this Lease and under the
other Operative Documents, and if the transferee expressly assumes all of
BNPPLC’s obligations under this Lease and under the other Operative Documents,
then BNPPLC will thereby be released from any obligations arising after such
assumption under this Lease or under the other Operative Documents (other than
any liability for a breach of any continuing obligation to provide Construction
Advances under the
 
Lease Agreement (Building 9) – Page 39

 



--------------------------------------------------------------------------------



 



Construction Agreement), and NAI must look solely to each successor in interest
of BNPPLC for performance of such obligations.
14     BNPPLC’s Right to Enter and to Perform for NAI.
       (A)     Right to Enter. BNPPLC and BNPPLC’s representatives may, subject
to subparagraph 14(C), enter the Property for the purpose of making inspections
or performing any work BNPPLC is authorized to undertake by the next
subparagraph or for the purpose of confirming whether NAI has complied with the
requirements of this Lease or the other Operative Documents. During the Term, so
long as no Event of Default has occurred and is continuing and no apparent
emergency exists which would justify immediate entry, BNPPLC will give NAI at
least two Business Days notice before making any such entry over the objection
of NAI and will limit any such entry to normal business hours.
       (B)     Performance for NAI. If NAI fails to perform any act or to take
any action required of it by this Lease or the Closing Certificate, or to pay
any money which NAI is required by this Lease or the Closing Certificate to pay,
and if such failure or action constitutes an Event of Default or renders BNPPLC
or any director, officer, employee or Affiliate of BNPPLC at risk of criminal
prosecution or renders BNPPLC’s interest in the Property or any part thereof at
risk of forfeiture by forced sale or otherwise, then in addition to any other
remedies specified herein or otherwise available, BNPPLC may, perform or cause
to be performed such act or take such action or pay such money. Any expenses so
incurred by BNPPLC, and any money so paid by BNPPLC, will be a demand obligation
owing by NAI to BNPPLC. Further, upon making such payment, BNPPLC will be
subrogated to all of the rights of the person, corporation or body politic
receiving such payment. But nothing herein will imply any duty upon the part of
BNPPLC to do any work which under any provision of this Lease NAI may be
required to perform, and the performance thereof by BNPPLC will not constitute a
waiver of NAI’s default. BNPPLC may during the progress of any such work by
BNPPLC keep and store upon the Property all necessary materials, tools, and
equipment. BNPPLC will not in any event be liable for inconvenience, annoyance,
disturbance, loss of business, or other damage to NAI or the subtenants or
invitees of NAI by reason of the performance of any such work, or on account of
bringing materials, supplies and equipment into or through the Property during
the course of such work, and the obligations of NAI under this Lease will not
thereby be excused in any manner.
       (C)     Building Security. So long as NAI remains in possession of the
Property, BNPPLC or BNPPLC’s representative will, before making any inspection
or performing any work on the Property authorized by this Lease, do the
following
           (1)     BNPPLC will give NAI at least 24 hours notice, unless BNPPLC
believes in good faith that an emergency may exist or a Default has occurred and
is continuing, because of which significant damage to the Property or other
significant Losses may be
 
Lease Agreement (Building 9) – Page 40

 



--------------------------------------------------------------------------------



 



sustained if BNPPLC delays entry to the Property; and
           (2)     if then requested to do so by NAI in order to maintain NAI’s
security, BNPPLC or its representative will: (i) sign in at NAI’s security or
information desk if NAI has such a desk on the premises, (ii) wear a visitor’s
badge or other reasonable identification, (iii) permit an employee of NAI to
observe such inspection or work, and (iv) comply with other similar reasonable
nondiscriminatory security requirements of NAI that do not, individually or in
the aggregate, significantly interfere with inspections or work of BNPPLC
authorized by this Lease.
15     Remedies.
       (A)     Traditional Lease Remedies. At any time after an Event of Default
and after BNPPLC has given any notice required by subparagraph 15(C), BNPPLC
will be entitled at BNPPLC’s option (and without limiting BNPPLC in the exercise
of any other right or remedy BNPPLC may have, and without any further demand or
notice except as expressly described in this subparagraph 15(A)), to exercise
any one or more of the following remedies:
           (1)     By notice to NAI, BNPPLC may terminate NAI’s right to
possession of the Property. However, only a notice clearly and unequivocally
confirming that BNPPLC has elected to terminate NAI’s right of possession will
be effective for purposes of this provision.
           (2)     Upon termination of NAI’s right to possession as provided in
the immediately preceding subsection (1) and without further demand or notice,
BNPPLC may re-enter the Property in any manner not prohibited by Applicable Laws
and take possession of all improvements, additions, alterations, equipment and
fixtures thereon and remove any persons in possession thereof. Any personal
property on the Land may be removed and stored in a warehouse or elsewhere, and
in such event the cost of any such removal and storage will be at the expense
and risk of and for the account of NAI.
           (3)     Upon termination of NAI’s right to possession as provided in
the immediately preceding subsection (1), this Lease will terminate and BNPPLC
may recover from NAI damages which include the following:
           (a)     the worth at the time of award of the unpaid Rent which had
been earned at the time of termination;
           (b)     costs and expenses actually incurred by BNPPLC to repair
damage to the Property that NAI was obligated to (but failed to) repair prior to
the termination;
 
Lease Agreement (Building 9) – Page 41

 



--------------------------------------------------------------------------------



 



     (c)      the sum of the following (“Lease Termination Damages”):
           1)      the worth at the time of award of the amount by which the
unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that NAI proves could have been
reasonably avoided;
           2)      the worth at the time of award of the amount by which the
unpaid Rent for the balance of the scheduled Term after the time of award
exceeds the amount of such rental loss that NAI proves could be reasonably
avoided;
           3)      any other amount necessary to compensate BNPPLC for all the
detriment proximately caused by NAI’s failure to perform NAI’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, including the costs and expenses of preparing and altering the
Property for reletting and all other costs and expenses of reletting (including
Attorneys’ Fees, advertising costs and brokers’ commissions), and
     (d)      such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time by applicable California law.
The “worth at the time of award” of the amounts referred to in subparagraph
15(A)(3)(a) and subparagraph 15(A)(3)(c)1) will be computed by allowing interest
at the Default Rate. The “worth at the time of award” of the amount referred to
in subparagraph 15(A)(3)(c)2) will be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).
Notwithstanding the foregoing, the total Lease Termination Damages which BNPPLC
may recover from NAI will be limited in amount to the extent required, if any,
to prevent the sum of recoverable Lease Termination Damages, plus any
Supplemental Payment that BNPPLC has received or remains entitled to recover
pursuant to the Purchase Agreement, from being more than the Maximum Remarketing
Obligation; provided, however, if a Supplemental Payment is owed to BNPPLC
according to the Purchase Agreement, but NAI fails to pay it, this limitation
upon BNPPLC’s right to recover Lease Termination Damages will be of no effect.
For purposes of this provision, “Maximum Remarketing Obligation” is intended to
have the meaning assigned to it in the Purchase Agreement and is intended to be
computed as of the date any award of Lease Termination Damages to BNPPLC as if
such date was the Designated Sale Date.
 
Lease Agreement (Building 9) – Page 42

 



--------------------------------------------------------------------------------



 



     (4)      Even after a breach of this Lease or abandonment of the Property
by NAI, BNPPLC may continue this Lease in force and recover Rent as it becomes
due. Accordingly, despite any breach or abandonment by NAI, this Lease will
continue in effect for so long as BNPPLC does not terminate NAI’s right to
possession, and BNPPLC may enforce all of BNPPLC’s rights and remedies under
this Lease, including the right to recover the Rent as it becomes due under this
Lease. NAI’s right to possession will not be deemed to have been terminated by
BNPPLC except pursuant to subparagraph 15(A)(1) hereof. The following, in and of
themselves, will not constitute a termination of NAI’s right to possession:
          (a)      Acts of maintenance or preservation or efforts to relet the
Property;
          (b)      The appointment of a receiver upon the initiative of BNPPLC
to protect BNPPLC’s interest under this Lease; or
          (c)      Reasonable withholding of consent to an assignment or
subletting, or terminating a subletting or assignment by NAI.
          (B)      Foreclosure Remedies. At any time when an Event of Default
has occurred and is continuing, BNPPLC may notify NAI of BNPPLC’s intent to
pursue remedies described in Exhibit B, and at any time thereafter, regardless
of whether the Event of Default is continuing, if NAI has not already purchased
the Property or caused an Applicable Purchaser to purchase the Property pursuant
to the Purchase Agreement, (i) BNPPLC will have the power and authority, to the
extent provided by law, after proper notice and lapse of such time as may be
required by law, to sell or arrange for a sale to foreclose its lien and
security interest granted in Exhibit B, and (ii) BNPPLC, in lieu of or in
addition to exercising any power of sale granted in Exhibit B, may proceed by a
suit or suits in equity or at law, whether for a foreclosure or sale of the
Property, or against NAI for the Lease Balance, or for the specific performance
of any covenant or agreement herein contained or in aid of the execution of any
power herein granted, or for the appointment of a receiver pending any
foreclosure or sale of the Property, or for the enforcement of any other
appropriate legal or equitable remedy.
          (C)      Notice Required So Long As the Purchase Option Continues
Under the Purchase Agreement. During the Term, so long as NAI remains in
possession of the Property and there has been no termination of the Purchase
Option as provided in Paragraph 6(B) of the Purchase Agreement, BNPPLC’s right
to exercise remedies provided in subparagraph 15(A) or to complete any
foreclosure sale as provided in subparagraph 15(B) will be subject to the
condition precedent that BNPPLC has notified NAI, at a time when an Event of
Default has occurred and is continuing and no less than thirty days prior to
exercising such remedies or completing such a sale, of BNPPLC’s intent to do so.
The condition precedent is intended to provide NAI with an opportunity to
exercise the Purchase Option before losing possession of the Property because of
 
Lease Agreement (Building 9) – Page 43

 



--------------------------------------------------------------------------------



 



the remedies enumerated in subparagraph 15(A) or because of a sale authorized by
subparagraph 15(B). The condition precedent is not, however, intended to extend
any period for curing an Event of Default. Accordingly, if an Event of Default
has occurred, and regardless of whether any Event of Default is then continuing,
BNPPLC may proceed immediately to exercise remedies provided in subparagraph
15(A) or complete a sale authorized by subparagraph 15(B) at any time after the
earliest of (i) thirty days after BNPPLC has given such a notice to NAI,
(ii) any date upon which NAI relinquishes possession of the Property, or
(iii) any termination of the Purchase Option.
          (D)      Enforceability. This Paragraph 15 will be enforceable to the
maximum extent not prohibited by Applicable Laws, and the unenforceability of
any provision in this Paragraph will not render any other provision
unenforceable.
          (E)      Remedies Cumulative. No right or remedy herein conferred upon
or reserved to BNPPLC is intended to be exclusive of any other right or remedy,
and each and every such right and remedy will be cumulative and in addition to
any other right or remedy given to BNPPLC under this Lease or other Operative
Documents or now or hereafter existing in favor of BNPPLC under Applicable Laws,
except as otherwise expressly provided in the last provision of subparagraph
15(A)(3) above. In addition to other remedies provided in this Lease, BNPPLC
will be entitled, to the extent permitted by Applicable Law or in equity, to
injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provisions of this
Lease, or to a decree compelling performance of any of the other covenants,
agreements, conditions or provisions of this Lease to be performed by NAI, or to
any other remedy allowed to BNPPLC at law or in equity. Nothing contained in
this Lease will limit or prejudice the right of BNPPLC to prove for and obtain
in proceedings for bankruptcy or insolvency of NAI by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above. Without limiting
the generality of the foregoing, nothing contained herein will modify, limit or
impair any of the rights and remedies of BNPPLC under the Purchase Agreement,
and BNPPLC will not be required to give the thirty day notice described in
subparagraph 15(C) as a condition precedent to any acceleration of the
Designated Sale Date or to taking any action to enforce the Purchase Agreement.
However, to prevent a double recovery, BNPPLC acknowledges that BNPPLC’s right
to recover Lease Termination Damages may be limited by the last provision of
subparagraph 15(A)(3) above in the event BNPPLC collects or remains entitled to
collect a Supplemental Payment as provided in the Purchase Agreement.
16      Default by BNPPLC. If BNPPLC should default in the performance of any of
its obligations under this Lease, BNPPLC will have the time reasonably required,
but in no event less than thirty days, to cure such default after receipt of
notice from NAI specifying such default
 
Lease Agreement (Building 9) – Page 44

 



--------------------------------------------------------------------------------



 



and specifying what action NAI believes is necessary to cure the default.
17      Quiet Enjoyment. Provided NAI pays the Base Rent and all Additional Rent
payable hereunder as and when due and payable and keeps and fulfills all of the
terms, covenants, agreements and conditions to be performed by NAI hereunder,
BNPPLC will not during the Term disturb NAI’s peaceable and quiet enjoyment of
the Property; however, such enjoyment will be subject to the terms and
conditions of this Lease, to the Ground Lease, to Permitted Encumbrances and to
any other claims not constituting Liens Removable by BNPPLC. If any Lien
Removable by BNPPLC is established against the Property, BNPPLC will remove the
Lien Removable by BNPPLC promptly. Any breach by BNPPLC of this Paragraph will
render BNPPLC liable to NAI for any monetary damages proximately caused thereby,
but as more specifically provided in subparagraph 4(B) above, no such breach
will entitle NAI to terminate this Lease or excuse NAI from its obligation to
pay Rent.
18      Surrender Upon Termination. Unless NAI or an Applicable Purchaser is
purchasing or has purchased BNPPLC’s entire interest in the Property pursuant to
the terms of the Purchase Agreement, NAI must, upon the termination of NAI’s
right to occupancy, surrender to BNPPLC the Property, including Improvements
constructed by NAI and fixtures and furnishings included in the Property, free
of all Hazardous Substances (including Permitted Hazardous Substances) and
tenancies and with all Improvements in substantially the same condition as of
the date the same were initially completed, excepting only (i) ordinary wear and
tear that occurs between the maintenance, repairs and replacements required by
other provisions of this Lease, and (ii) demolition, alterations and additions
which are expressly permitted by the terms of this Lease and which have been
completed by NAI in a good and workmanlike manner in accordance with all
Applicable Laws. Any movable furniture or movable personal property belonging to
NAI or any party claiming under NAI, if not removed at the time of such
termination and if BNPPLC so elects, will be deemed abandoned and become the
property of BNPPLC without any payment or offset therefor. If BNPPLC does not so
elect, BNPPLC may remove such property from the Property and store it at NAI’s
risk and expense. NAI must bear the expense of repairing any damage to the
Property caused by such removal by BNPPLC or NAI.
19      Holding Over by NAI. Should NAI not purchase BNPPLC’s right, title and
interest in the Property as provided in the Purchase Agreement, but nonetheless
continue to hold the Property after the termination of this Lease without
objection by BNPPLC, whether such termination occurs by lapse of time or
otherwise, such holding over will constitute and be construed as a tenancy from
day to day only on and subject to all of the terms, provisions, covenants and
agreements on the part of NAI hereunder; except that the Base Rent required for
each day the holding over continues will be due and payable by NAI to BNPPLC
upon demand and will equal the difference computed by subtracting (a) any
interest accruing on such day under the Purchase Agreement on any past due
Supplemental Payment, from (b) an amount equal to (i) the difference computed by
subtracting any Supplemental Payment previously made by NAI to
 
Lease Agreement (Building 9) – Page 45

 



--------------------------------------------------------------------------------



 



BNPPLC from the Lease Balance, times (ii) the per annum Default Rate computed as
of such day, divided by (iii) three hundred sixty. No payments of money by NAI
to BNPPLC after the termination of this Lease will reinstate, continue or extend
the Term of this Lease and no extension of this Lease after the termination
thereof will be valid unless and until the same is reduced to writing and signed
by both BNPPLC and NAI.
20      Recording Memorandum. Contemporaneously with the execution of this
Lease, the parties will execute and record a memorandum of this Lease for
purposes of effecting constructive notice to all Persons of NAI’s rights
hereunder.
21      Independent Obligations Evidenced by Other Operative Documents. NAI
acknowledges and agrees that nothing contained in this Lease will limit, modify
or otherwise affect any of NAI’s obligations under the other Operative
Documents, which obligations are intended to be separate, independent and in
addition to, and not in lieu of, the obligations set forth herein. Further, in
the event of any inconsistency between the express terms and provisions of the
Purchase Agreement and the express terms and provisions of this Lease, the
express terms and provisions of the Purchase Agreement will control.
22      Proprietary Information and Confidentiality.
          (A)      Proprietary Information. NAI will have no obligation to
provide proprietary information (as defined in the next sentence) to BNPPLC,
except and to the extent (1) expressly required by other terms and conditions of
the Operative Documents, or (2) requested by BNPPLC in connection with any
inspection of the Property pursuant to the various provisions hereof and, in
BNPPLC’s reasonably determination, required to allow BNPPLC to accomplish the
purposes of such inspection. (Before NAI delivers any such proprietary
information in connection with any inspection of the Property, NAI may require
that BNPPLC confirm and ratify the confidentiality agreements covering such
proprietary information set forth herein.) For purposes of this Lease and the
other Operative Documents, “proprietary information” means NAI’s intellectual
property, trade secrets and other confidential information of value to NAI
(including, among other things, information about NAI’s manufacturing processes,
products, marketing and corporate strategies) that (1) is received by any
representative of BNPPLC at the time of any on-site visit to the Property or
(2) otherwise delivered to BNPPLC by or on behalf of NAI and labeled
“proprietary” or “confidential” or by some other similar designation to identify
it as information which NAI considers to be proprietary or confidential.
          (B)      Confidentiality. BNPPLC will endeavor in good faith to use
reasonable precautions to keep confidential any proprietary information that
BNPPLC may receive from NAI or otherwise discover with respect to NAI or NAI’s
business in connection with the administration of this Lease or any
investigation by BNPPLC hereunder. This provision will not, however, render
BNPPLC liable for any disclosures of proprietary information made by it or its
 
Lease Agreement (Building 9) – Page 46

 



--------------------------------------------------------------------------------



 



employees or representatives, unless the disclosure is intentional and made for
no reason other than to damage NAI’s business. Also, this provision will not
apply to disclosures: (i) specifically and previously authorized in writing by
NAI; (ii) to any assignee of BNPPLC as to any interest in the Property so long
as such assignee has agreed in writing to use its reasonable efforts to keep
such information confidential in accordance with the terms of this paragraph;
(iii) to legal counsel, accountants, auditors, environmental consultants and
other professional advisors to BNPPLC so long as BNPPLC informs such persons in
writing (if practicable) of the confidential nature of such information and
directs them to treat such information confidentially; (iv) to regulatory
officials having jurisdiction over BNPPLC or BNPPLC’s Parent (although the
disclosing party will request confidential treatment of the disclosed
information, if practicable); (v) as required by legal process (although the
disclosing party will request confidential treatment of the disclosed
information, if practicable); (vi) of information which has previously become
publicly available through the actions or inactions of a person other than
BNPPLC not, to BNPPLC’s knowledge, in breach of an obligation of confidentiality
to NAI; (vii) to any Participant so long as the Participant is bound by and has
not repudiated a confidentiality provision concerning NAI’s proprietary
information set forth in the Participation Agreement; or (vii) that are
reasonably believed by BNPPLC to be necessary or helpful to the determination or
enforcement of any contractual or other rights which BNPPLC has or may have
against NAI or its Affiliates or which BNPPLC has or may have concerning the
Property (provided, that BNPPLC must cooperate with NAI as NAI may reasonably
request to mitigate any risk that such disclosures will result in subsequent
disclosures of proprietary information which are not necessary or helpful to any
such determination or enforcement; such cooperation to include, for example,
BNPPLC’s agreement not to oppose a motion by NAI to seal records containing
proprietary information in any court proceeding initiated because of a dispute
between the parties over the Property or the Operative Documents).
Further, notwithstanding any other contrary provision contained in this Lease or
the other Operative Documents, BNPPLC and NAI (and each of their respective
employees, representatives or other agents) may disclose, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by this Lease and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, other than any information for which non-disclosure is reasonably
necessary in order to comply with applicable securities laws and other than any
information the disclosure of which would waive the attorney-client privilege,
the tax advisor privilege under Section 7525 of the Internal Revenue Code, or
similar privileges.
[The signature pages follow.]
 
Lease Agreement (Building 9) – Page 47

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Lease Agreement (Building 9) is executed to
be effective as of February 1, 2008.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Lloyd G. Cox         Lloyd G. Cox, Managing Director           

 
Lease Agreement (Building 9) – Signature Page

 



--------------------------------------------------------------------------------



 



         

          [Continuation of signature pages for Lease Agreement (Building 9)
dated as of February 1, 2008]

            NETWORK APPLIANCE, INC., a Delaware
corporation
      By:   /s/ Ingemar Lanevi         Ingemar Lanevi, Vice President and
Corporate        Treasurer   

 
Lease Agreement (Building 9) – Signature Page

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Legal Description
Parcel 9 and the Additional Leased Premises, as defined below, (collectively,
the “Building 9 Ground Lease Premises”) as shown on that certain Vesting
Tentative Parcel Map provided to BNP Paribas Leasing Corporation (“BNPPLC”) by
Network Appliance, Inc. (“NAI”) attached hereto and made a part hereof (the
“Tentative Map”), which has received preliminary approval from the City of
Sunnyvale, California, but not yet been filed for record in the office of the
recorder of the County of Santa Clara, State of California. As used herein,
“Additional Leased Premises” means the parking lots, driveways and other areas
shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The northern boundary of the Additional Leased Premises is a line
that runs along the same line as the northern boundary of Common Lot A, as shown
on the Tentative Map, extending from the corner of two streets adjacent to the
Additional Leased Premises to the northeast corner of Parcel 12, as shown on the
Tentative Map. The western boundary of the Additional Leased Premises runs along
the same line as (but extends beyond) the eastern boundary of Parcel 12, as
shown on the Tentative Map. The eastern boundary of the Additional Leased
Premises runs along the same line as the eastern boundary of Common Lot A, as
shown on the Tentative Map. The southern boundary of the Additional Leased
Premises runs along the center of an existing or proposed driveway which is
situated between Parcel 8 and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 9 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.

 



--------------------------------------------------------------------------------



 



(MAP) [f38790f3879008.gif]
 
Exhibit A to Lease Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



Exhibit B
California Foreclosure Provisions
Without limiting any of the provisions set forth in the body of this Lease or
other attachments to this Lease, the following provisions are included in and
made a part of this Lease for all purposes:
GRANT OF LIEN AND SECURITY INTEREST.
          NAI, for and in consideration of the sum of Ten Dollars ($10.00) to
NAI in hand paid by Lloyd G. Cox, Trustee, of Dallas County, Texas (in this
Exhibit called the “Trustee”), in order to secure the recovery of the Lease
Balance by BNPPLC and the payment of all of the other obligations, covenants,
agreements and undertakings of NAI under this Lease or other Operative Documents
(in this Exhibit called the “Secured Obligations”), does hereby irrevocably
GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN and SET OVER to the Trustee, IN
TRUST WITH POWER OF SALE, for the benefit of BNPPLC, a leasehold estate in the
Land (the terms and conditions of which leasehold estate are as set forth in the
Ground Lease), together with (i) all the buildings and other improvements now on
or hereafter located thereon; (ii) all materials, equipment, fixtures or other
property whatsoever now or hereafter attached or affixed to or installed in said
buildings and other improvements, including, but not limited to, all heating,
plumbing, lighting, water heating, refrigerating, incinerating, ventilating and
air conditioning equipment, utility lines and equipment (whether owned
individually or jointly with others), sprinkler systems, fire extinguishing
apparatus and equipment, water tanks, engines, machines, elevators, motors,
cabinets, shades, blinds, partitions, window screens, screen doors, storm
windows, awnings, drapes, and floor coverings, and all fixtures, accessions and
appurtenances thereto, and all renewals or replacements of or substitutions for
any of the foregoing, all of which are hereby declared to be permanent fixtures
and accessions to the freehold and part of the realty conveyed herein as
security for the obligations mentioned hereinabove; (iii) all easements and
rights of way now and at any time hereafter used in connection with any of the
foregoing property or as a means of ingress to or egress from the Land or for
utilities to said property; (iv) all interests of NAI in and to any streets,
ways, alleys and/or strips of land adjoining said land or any part thereof;
(v) all rents, issues, profits, royalties, bonuses, income and other benefits
derived from or produced by the Land or Improvements; (vi) all leases or
subleases of the Land or Improvements or any part thereof now or hereafter in
effect, including all security or other deposits, advance or prepaid rents, and
deposits or payments of similar nature; (vii) all options to purchase or lease
the Land or Improvements or any part thereof or interest therein, and any
greater estate in the Land or Improvements now owned or hereafter acquired by
NAI; (viii) all right, title, estate and interest of every kind and nature, at
law or in equity, which NAI now has or may hereafter acquire in the Land or
Improvements; and (ix) all other claims and demands with respect to the Land or
Improvements or the Collateral (as hereinafter defined), including all claims or
demands to all proceeds of all insurance now or hereafter in effect with respect
to the Land, Improvements or Collateral, all awards made for the taking by
condemnation or the power of eminent domain, or by any proceeding or purchase in
lieu thereof, of the Land, Improvements or Collateral, or any part thereof, or
any damage or injury thereto, all awards resulting from a

 



--------------------------------------------------------------------------------



 



change of grade of streets, and all awards for severance damages; and (vi) all
rights, estates, powers and privileges appurtenant or incident to the foregoing.
          TO HAVE AND TO HOLD the foregoing property (in this Exhibit called the
“Mortgaged Property”) unto the Trustee, IN TRUST, and his successors or
substitutes in this trust and to his or their successors and assigns upon the
terms, provisions and conditions herein set forth for the benefit of BNPPLC.
          In order to secure the Secured Obligations, NAI also hereby grants to
BNPPLC a security interest in: all components of the Property which constitute
personalty, whether owned by NAI now or hereafter, and all fixtures, accessions
and appurtenances thereto, and all renewals or replacements of or substitutions
for any of the foregoing (including all building materials and equipment now or
hereafter delivered to said premises and intended to be installed or in or
incorporated as part of the Improvements); all rents and other amounts from and
under leases of all or any part of the Property; all issues, profits and
proceeds from all or any part of the Property; all proceeds (including premium
refunds) of each policy of insurance relating to the Property; all proceeds from
the taking of the Property or any part thereof or any interest therein or right
or estate appurtenant thereto by eminent domain or by purchase in lieu thereof;
all permits, licenses, franchises, certificates, and other rights and privileges
obtained in connection with the Property; all plans, specifications, maps,
surveys, reports, architectural, engineering and construction contracts, books
of account, insurance policies and other documents, of whatever kind or
character, relating to the use, construction upon, occupancy, leasing, sale or
operation of the Property; all proceeds and other amounts paid or owing to NAI
under or pursuant to any and all contracts and bonds relating to the
construction, erection or renovation of the Property; and all oil, gas and other
hydrocarbons and other minerals produced from or allocated to the Property and
all products processed or obtained therefrom, the proceeds thereof, and all
accounts and general intangibles under which such proceeds may arise, together
with any sums of money that may now or at any time hereafter become due and
payable to NAI by virtue of any and all royalties, overriding royalties,
bonuses, delay rentals and any other amount of any kind or character arising
under any and all present and future oil, gas and mining leases covering the
Property or any part thereof (all of the property described in this section are
collectively called the “Collateral” in this Exhibit) and all proceeds of the
Collateral. (The Mortgaged Property and the Collateral are in this Exhibit
sometimes collectively called the “Security”.)
FORECLOSURE BY POWER OF SALE
          Upon the occurrence of any Event of Default, the Trustee, its
successor or substitute, and/or BNPPLC is authorized and empowered to execute
all written notices then required by law to cause the Security to be sold under
power of sale to satisfy the Secured Obligations. Trustee will give and record
such notices as the law then requires as a condition precedent to a trustee’s
sale. When the minimum period of time required by law after giving all required
notices has elapsed, Trustee, without notice to or demand upon NAI except as
otherwise required by law,
 
Exhibit B to Lease Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



will sell the Security at the time and place of sale fixed by it in the notice
of sale, at one or several sales, either as a whole or in separate parcels and
in such manner and order, all as BNPPLC or Trustee in its sole discretion may
determine, at public auction to the highest bidder for cash, in lawful money of
the United States, payable at the time of sale (the obligations hereby secured
being the equivalent of cash for purposes of said sale). NAI will have no right
to direct the order in which the Security is sold or to require that the
Security be sold in separate lots or parcels or items. The sale by the Trustee
of less than the whole of the Mortgaged Property will not exhaust the power of
sale herein granted, and the Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Mortgaged
Property is sold; and, if the proceeds of such sale of less than the whole of
the Mortgaged Property is less than the aggregate of the indebtedness secured
hereby and the expense of executing this trust as provided herein, the rights
and remedies of BNPPLC hereunder and the lien hereof will remain in full force
and effect as to the unsold portion of the Mortgaged Property just as though no
sale or sales had been made; provided, however, that NAI will never have any
right to require the sale of less than the whole of the Mortgaged Property but
BNPPLC will have the right, at its sole election, to request the Trustee to sell
less than the whole of the Mortgaged Property. Subject to requirements and
limits imposed by law, including California Civil Code § 2924g, Trustee may
postpone sale of all or any portion of the Security by public announcement at
such time and place of sale and from time to time may postpone the sale by
public announcement at the time and place fixed by the preceding postponement.
Any person or entity, including Trustee, NAI or BNPPLC, may purchase at the
sale, and NAI hereby covenants to warrant and defend the title of such purchaser
or purchasers. Trustee will deliver to the purchaser at such sale a deed
conveying the Security or portion thereof so sold, but without any covenant or
warranty, express or implied. At any such sale (i) NAI hereby agrees, in its
behalf and in behalf of its heirs, executors, administrators, successors,
personal representatives and assigns, that any and all recitals made in any deed
of conveyance given by Trustee of any matters or facts stated therein, including
without limitation, the identity of BNPPLC, the occurrence or existence of any
default, the acceleration of the maturity of any of the Secured Obligations, the
request to sell, the notice of sale, the giving of notice to all debtors legally
entitled thereto, the time, place, terms, and manner of sale, and receipt,
distribution and application of the money realized therefrom, and the due and
proper appointment of a substitute Trustee and any other act or thing duly done
by BNPPLC or by Trustee hereunder, will be taken by all courts of law and equity
as prima facie evidence that the statement or recitals state facts and are
without further question to be so accepted as conclusive proof of the
truthfulness thereof, and NAI hereby ratifies and confirms every act that
Trustee or any substitute Trustee hereunder may lawfully do in the premises by
virtue hereof; and (ii) the purchaser may disaffirm any easement granted, or
rental, lease or other contract made, in violation of any provision of any of
the Operative Documents, and may take immediate possession of the Security free
from, and despite the terms, of, such grant of easement and rental or lease
contract.
BNPPLC may elect to cause the Security or any part thereof to be sold under the
power of sale herein granted in any manner permitted by applicable law. In
connection with any sale or sales
 
Exhibit B to Lease Agreement (Building 9) – Page 3

 



--------------------------------------------------------------------------------



 



hereunder, BNPPLC may elect to treat any portion of the Security which consists
of a right in action or which is property that can be severed from the Security
without causing structural damage thereto as if the same were personal property,
and dispose of the same in accordance with applicable law, separate and apart
from the sale of the real property. Any sale of any personal property hereunder
will be conducted in any manner permitted by the California Uniform Commercial
Code (in this Exhibit called the “Code”). Where any portion of the Security
consists of real property and personal property or fixtures, whether or not such
personal property is located on or within the real property, BNPPLC may elect in
its discretion to exercise its rights and remedies against any or all of the
real property, personal property and fixtures, in such order and manner as is
now or hereafter permitted by applicable law. Without limiting the generality of
the foregoing, BNPPLC may, in its sole and absolute discretion and without
regard to the adequacy of its security, elect to proceed against any or all of
the real property, personal property and fixtures in any manner permitted by the
Code; and if BNPPLC elects to sell both personal property and real property
together as permitted by the Code, the power of sale herein granted will be
exercisable with respect to all or any of the real property, personal property
and fixtures covered hereby, as designated by BNPPLC, and Trustee is hereby
authorized and empowered to conduct any such sale of any real property, personal
property and fixtures in accordance with the procedures applicable to real
property. Where any portion of the Security consists of real property and
personal property, any reinstatement of the Secured Obligations, following
default and an election by BNPPLC to accelerate the maturity of said
obligations, which is made by NAI or any other person or entity permitted to
exercise the right of reinstatement under § 2924c of the California Civil Code
or any successor statute, will, in accordance with the terms of Code, not
prohibit BNPPLC or Trustee from conducting a sale or other disposition of any
personal property or fixtures or from otherwise proceeding against or continuing
to proceed against any personal property or fixtures in any manner permitted by
the Code, nor will any such reinstatement invalidate, rescind or otherwise
affect any sale, disposition or other proceeding held, conducted or instituted
with respect to any personal property or fixtures prior to such reinstatement or
pending at the time of such reinstatement. Any sums paid to BNPPLC in effecting
any reinstatement pursuant to § 2924c of the California Civil Code will be
applied to the indebtedness secured hereby, and to BNPPLC’s reasonable costs and
expenses in the manner required by § 2924c. Should BNPPLC elect to sell any
portion of the Security which is real property, or which is personal property or
fixtures that BNPPLC has elected to sell together with the real property in
accordance with the laws governing a sale of real property, BNPPLC or Trustee
will give such notice of default and election to sell as may then be required by
law, and without the necessity of any demand on NAI, Trustee, at the time(s) and
place(s) specified in the notice of sale, will sell said real property, and all
estate, right, title, interest, claim and demand therein, and equity and right
of redemption thereof, at such times and places as required or permitted by law,
upon such terms as BNPPLC or Trustee may fix and specify in the notice of sale
or as may be required by law. If the Security consists of several lots, parcels
or items of property, BNPPLC may: (i) designate the order in which such lots,
parcels or items will be offered for sale or sold, or (ii) elect to sell such
lots, parcels or items through a single sale, or through two or more successive
sales, or in any other manner BNPPLC deems in its best interest.
 
Exhibit B to Lease Agreement (Building 9) – Page 4

 



--------------------------------------------------------------------------------



 



Should BNPPLC desire that more than one sale or other disposition of the
Mortgaged Property be conducted, BNPPLC may, at its option, cause the same to be
conducted simultaneously, or successively, on the same day, or on such different
days or times and in such order as BNPPLC may deem to be in its best interests,
and no such sale will exhaust the power of sale herein granted or terminate or
otherwise affect the lien granted by NAI herein on, or the security interests of
BNPPLC in, any part of the Security not sold, until all of the indebtedness
secured hereby has been fully paid and satisfied. In the event BNPPLC elects to
dispose of the Security through more than one sale, NAI agrees to pay the costs
and expenses of each such sale and of any judicial proceedings wherein the same
may be made, including reasonable compensation to BNPPLC and Trustee, their
agents and counsel, and to pay all expenses, liabilities and advances made or
incurred by BNPPLC and Trustee (or either of them) in connection with such sale
or sale, together with interest on all such advances made by BNPPLC and Trustee
(or either of them) at the Default Rate..
JUDICIAL FORECLOSURE
          This instrument will be effective as a mortgage as well as a deed of
trust and upon the occurrence of an Event of Default may be foreclosed as to any
of the Security in any manner permitted by the laws of the State of California
or of any other state in which any part of the Security is situated, and any
foreclosure suit may be brought by the Trustee or by BNPPLC. In the event a
foreclosure hereunder is commenced by the Trustee, or his substitute or
successor, BNPPLC may at any time before the sale of the Security direct the
said Trustee to abandon the sale, and may then institute suit for the collection
of the Secured Obligations and for the judicial foreclosure of this instrument.
It is agreed that if BNPPLC should institute a suit for the collection of the
Secured Obligations and for the foreclosure of this instrument, BNPPLC may at
any time before the entry of a final judgment in said suit dismiss the same, and
require the Trustee, his substitute or successor to exercise the power of sale
granted herein to sell the Security in accordance with the provisions of this
instrument.
BNPPLC AS PURCHASER
          BNPPLC will have the right to become the purchaser at any sale held by
any Trustee or substitute or successor or by any receiver or public officer, and
any BNPPLC purchasing at any such sale will have the right to credit upon the
amount of the bid made therefor, to the extent necessary to satisfy such bid,
the outstanding Lease Balance and other Secured Obligations owing to such
BNPPLC.
UNIFORM COMMERCIAL CODE REMEDIES
          Upon the occurrence of an Event of Default, BNPPLC may exercise its
rights of enforcement with respect to the Collateral under the California
Uniform Commercial Code, as
 
Exhibit B to Lease Agreement (Building 9) – Page 5

 



--------------------------------------------------------------------------------



 



amended, and in conjunction with, in addition to or in substitution for those
rights and remedies:
          (a)     BNPPLC may enter upon the Land to take possession of, assemble
and collect the Collateral or to render it unusable; and
          (b)     BNPPLC may require NAI to assemble the Collateral and make it
available at a place BNPPLC designates which is mutually convenient to allow
BNPPLC to take possession or dispose of the Collateral; and
          (c)     written notice mailed to NAI as provided herein ten (10) days
prior to the date of public sale of the Collateral or prior to the date after
which private sale of the Collateral will be made shall constitute reasonable
notice; and
          (d)      any sale made pursuant to the provisions of this section will
be deemed to have been a public sale conducted in a commercially reasonable
manner if held contemporaneously with the sale of the Mortgaged Property under
power of sale as provided herein upon giving the same notice with respect to the
sale of the Collateral hereunder as is required for such sale of the Mortgaged
Property under power of sale; and
           (e)      in the event of a foreclosure sale, whether made by the
Trustee exercising the power of sale granted herein, or under judgment of a
court, the Collateral and the Mortgaged Property may, at the option of BNPPLC,
be sold as a whole; and
          (f)     it will not be necessary that BNPPLC take possession of the
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this section is conducted and it will not be necessary that the
Collateral or any part thereof be present at the location of such sale; and
          (g)     prior to application of proceeds of disposition of the
Collateral to the Secured Obligations, such proceeds will be applied to the
reasonable expenses of retaking, holding, preparing for sale or lease, selling,
leasing and the like and the reasonable attorney’s fees and legal expenses
incurred by BNPPLC; and
          (h)     any and all statements of fact or other recitals made in any
bill of sale or assignment or other instrument evidencing any foreclosure sale
hereunder as to nonpayment of the Secured Obligations or as to the occurrence of
any Event of Default, or as to BNPPLC having declared any of the Secured
Obligations to be due and payable, or as to notice of time, place and terms of
sale and of the properties to be sold having been duly given, or as to any other
act or thing having been duly done by BNPPLC, will be taken as prima facie
evidence of the truth of the facts so stated and recited; and
          (i)     BNPPLC may appoint or delegate any one or more persons as
agent to
 
Exhibit B to Lease Agreement (Building 9) – Page 6

 



--------------------------------------------------------------------------------



 



perform any act or acts necessary or incident to any sale held by BNPPLC,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of BNPPLC.
APPOINTMENT OF A RECEIVER
          In addition to all other remedies herein provided for, if any Event of
Default occurs or continues after the Designated Sale Date, BNPPLC will as a
matter of right be entitled to the appointment of a receiver or receivers for
all or any part of the Security, whether such receivership be incident to a
proposed sale of such property or otherwise, and without regard to the adequacy
of the security or the value of the Security or the solvency of any person or
persons liable for the payment of the Secured Obligations, and NAI does hereby
irrevocably consent to the appointment of such receiver or receivers, waives any
and all defenses to such appointment and agrees not to oppose any application
therefor by BNPPLC, but nothing herein is to be construed to deprive BNPPLC of
any other right, remedy or privilege it may now have under the law to have a
receiver appointed. Any such receiver or receivers will have all of the usual
powers and duties of receivers in like or similar cases and will continue as
such and exercise all such powers until the date of confirmation of sale of the
Security unless such receivership is sooner terminated. Any money advanced by
BNPPLC in connection with any such receivership will be a demand obligation
owing by NAI to BNPPLC and will bear interest from the date of making such
advancement by BNPPLC until paid at the Default Rate and will be a part of the
Secured Obligations and will be secured by this lien and by any other instrument
securing the Secured Obligations.
PROVISIONS CONCERNING THE TRUSTEE
          Trustee accepts this trust when a Short Form Lease or memorandum
referencing the provisions of this Exhibit, duly executed and acknowledged, is
made a public record as provided by law. The trust hereby created will be
irrevocable by NAI.
          In the event the Trustee takes any action pursuant to the provisions
of this Exhibit, NAI must pay to Trustee reasonable compensation for services
rendered in the administration of this trust, which will be in addition to any
required reimbursement for Attorney’s Fees or other expenses.
          BNPPLC may appoint a substitute to replace and act as the Trustee
hereunder in any manner now or hereafter provided by law, or in lieu thereof,
BNPPLC may from time to time, by an instrument in writing, appoint substitutes
as successor or successors to any Trustee named herein or acting hereunder,
which instrument, executed and acknowledged by BNPPLC and recorded in the Office
of the Recorder of the county in which the Property is located, will be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who will thereupon and without conveyance from the predecessor Trustee, succeed
to all its title, estate, rights,
 
Exhibit B to Lease Agreement (Building 9) – Page 7

 



--------------------------------------------------------------------------------



 



powers and duties. Such instrument must contain the name of the original NAI,
Trustee and BNPPLC hereunder, the instrument number of this Deed of Trust, and
the name and address of the successor Trustee. In the event the Secured
Obligations are at any time owned by more than one person or entity, the holder
or holders of not less than a majority in the amount of such Secured Obligations
will have the right and authority to make the appointment of a successor or
substitute trustee provided for in the preceding sentences. Such appointment and
designation by BNPPLC or by the holder or holders of not less than a majority of
the Secured Obligations will be full evidence of the right and authority to make
the same and of all facts therein recited. If BNPPLC is a corporation and such
appointment is executed in its behalf by an officer of such corporation, such
appointment will be conclusively presumed to be executed with authority and will
be valid and sufficient without proof of any action by the board of directors or
any superior officer of the corporation. Upon the making of any such appointment
and designation, all of the estate and title of the Trustee in the Security will
vest in the named successor or substitute trustee and he will thereupon succeed
to and will hold, possess and execute all the rights, powers, privileges,
immunities and duties herein conferred upon the Trustee; but nevertheless, upon
the written request of BNPPLC or of the successor or substitute Trustee, the
Trustee ceasing to act must execute and deliver an instrument transferring to
such successor or substitute Trustee all of the estate and title in the Security
of the Trustee so ceasing to act, together with all the rights, powers,
privileges, immunities and duties herein conferred upon the Trustee, and must
duly assign, transfer and deliver any of the properties and moneys held by said
Trustee hereunder to said successor or substitute Trustee. All references herein
to the Trustee will be deemed to refer to the Trustee (including any successor
or substitute appointed and designated as herein provided) from time to time
acting hereunder. NAI hereby ratifies and confirms any and all acts which the
herein named Trustee or his successor or successors, substitute or substitutes,
in this trust, do lawfully by virtue hereof.
          THE TRUSTEE WILL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE
BY THE TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER
ANY CIRCUMSTANCES WHATSOEVER (INCLUDING THE TRUSTEE’S NEGLIGENCE), EXCEPT FOR
THE TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. The Trustee will have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder, believed by him in
good faith to be genuine. All moneys received by the Trustee will, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and the Trustee will be under no
liability for interest on any moneys received by him hereunder. NAI WILL
REIMBURSE THE TRUSTEE FOR, AND INDEMNIFY AND SAVE HIM HARMLESS AGAINST, ANY AND
ALL LIABILITY AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH MAY BE
INCURRED BY HIM IN THE PERFORMANCE OF HER DUTIES HEREUNDER (INCLUDING ANY
LIABILITY AND EXPENSES RESULTING FROM THE TRUSTEE’S OWN NEGLIGENCE). The
foregoing indemnity will not terminate upon release, foreclosure or other
termination of this instrument.
 
Exhibit B to Lease Agreement (Building 9) – Page 8

 



--------------------------------------------------------------------------------



 



MISCELLANEOUS
          BNPPLC may resort to any security given by this instrument or to any
other security now existing or hereafter given to secure the payment of the
Secured Obligations, in whole or in part, and in such portions and in such order
as may seem best to BNPPLC in its sole and uncontrolled discretion, and any such
action will not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this instrument.
          To the full extent NAI may do so, NAI agrees that NAI will not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force pertaining to the rights and remedies of sureties or
redemption, and NAI, for NAI and NAI’s successors and assigns, and for any and
all persons ever claiming any interest in the Security, to the extent permitted
by law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of intention to mature or declare due
the whole of the Secured Obligations, notice of election to mature or declare
due the whole of the Secured Obligations and all rights to a marshaling of the
assets of NAI, including the Security, or to a sale in inverse order of
alienation in the event of foreclosure of the liens and security interests
hereby created. NAI will not have or assert any right under any statute or rule
of law pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents or other matters whatever to defeat, reduce or affect the right of
BNPPLC under the terms of this instrument to a sale of the Security for the
collection of the Secured Obligations without any prior or different resort for
collection, or the right of BNPPLC under the terms of this instrument to the
payment of the Secured Obligations out of the proceeds of sale of the Security
in preference to every other claimant whatever. If any law referred to in this
section and now in force, of which NAI or NAI’s successors and assigns and such
other persons claiming any interest in the Security might take advantage despite
this provision, is hereafter repealed or ceases to be in force, such law shall
not thereafter be deemed to preclude the application of this provision.
          In the event there is a foreclosure sale hereunder and at the time of
such sale NAI or NAI’s successors or assigns or any other persons claiming any
interest in the Security by, through or under NAI are occupying or using the
Security, or any part thereof, each and all will immediately become the tenant
of the purchaser at such sale. Such tenancy will be a tenancy from day-to-day,
terminable at the will of either landlord or tenant, at a reasonable rental per
day based upon the value of the property occupied, such rental to be due daily
to the purchaser. In the event the tenant fails to surrender possession of said
property upon demand, the purchaser will be entitled to institute and maintain
an action to obtain possession in any court of competent jurisdiction in
California.
          NAI agrees to pay BNPPLC for each statement of BNPPLC (as beneficiary)
regarding the
 
Exhibit B to Lease Agreement (Building 9) – Page 9

 



--------------------------------------------------------------------------------



 



obligations secured hereby the maximum fee allowed by law or, if there is no
maximum fee, such reasonable fee as is then charged by BNPPLC for rendering such
statement.
          Notwithstanding any contrary provisions regarding the giving of
notices in the Common Definitions or Provisions Agreement or other Operative
Documents, any service of a notice required by California Civil Code §2924 will
be considered complete when the requirements of that statute are met.
          All rights of action under this Exhibit be enforced by BNPPLC or
Trustee without the possession of any instruments secured hereby and without the
production thereof or of this Lease or other Operative Documents at any trial or
other proceeding relative thereto.
 
Exhibit B to Lease Agreement (Building 9) – Page 10

 